

STANDARD OFFICE/LOFT LEASE FORM


Agreement of Lease, made as of this 1st day of September, in the year 2007, by
and between WASHINGTON GROUP L.L.C., a limited liability company, and 30 MAIN
LLC, a limited liability company, as tenants in common, each having a mailing
address c/o Two Trees Management Co. LLC, 45 Main Street, Suite 602, Brooklyn,
New York 11201, collectively as landlord, (collectively “Landlord”), and FUTURE
NOW, INC., a Delaware corporation, doing business in the State of New York as
Future Now Group, having an address of 246 Creamer Street, 2nd Floor, Brooklyn,
New York 11235, as tenant (“Tenant”).


Witnesseth: Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord certain premises known as Suite 419 on the fourth (4th) floor of that
certain building (the “Building”) known as 55 Washington Street in the Borough
of Brooklyn, County of Kings and City and State of New York (which premises are
herein the “demised premises” and are located in the approximate location of
said floor shown on the drawing designated Exhibit A attached hereto and hereby
made a part hereof) at the rents provided herein for a term (the “Term”) of
three (3) years (unless such term shall sooner cease, terminate or expire as
hereinafter provided). The Term shall commence on December 15, 2007 (the
“Commencement Date”), and end on December 14, 2010 (the “Expiration Date”), both
dates inclusive.


The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
and agree as follows:

Use: 1. The demised premises shall be used by Tenant, subject to the terms of
this Lease, solely as and for executive and administrative offices for a company
that provides consulting services regarding the internet, marketing, software
development and product licensing, and provides seminars in locations for people
to attend in places other than the demised premises and edits and writes
material for publishing and distribution in places other than the demised
premises, and for no other purposes. Tenant shall not suffer or permit the
demised premises or the Building or any part of either to be used in any manner,
nor suffer or permit anything to be done therein or anything to be brought into
or kept therein, which, in the judgment of Landlord, shall in any way: impair
the character, reputation or appearance of the Building as a high quality office
building, impair or interfere with any of the Building’s services or the proper
and economic heating, cleaning, air conditioning, ventilating or other servicing
of the Building or the demised premises, impair or interfere with the use of any
part of the Building, or cause discomfort, inconvenience or annoyance to any of
the other tenants or occupants of the Building. Tenant shall not use nor permit
the use of the demised premises or the Building or any part of either in
violation of the certificate of occupancy for the demised premises or the
Building, if any, or any ground or underlying lease for the Building and/or the
land of which the demised premises form a part, if any.
 
Notwithstanding anything to the contrary contained herein, Tenant shall not use
or permit all or any part of the demised premises to be used for any of the
following: (1) overnight stays or residential use of any kind (and Tenant hereby
agrees to provide Landlord following request made therefor with such
documentation as Landlord requests which proves that Tenant is not residing at
or living in the demised premises, including, without limitation, paperwork
filed with the Internal Revenue Service, utility bills, and/or a copy of a
residential lease); (2) retail sale of any goods that involves the presence of
the general public in the demised premises; (3) real estate brokerage or
property management; (4) an employment, personnel or executive search agency;
(5) any health care, rehabilitation, massage, clinic, counseling or exercise
facility of any kind, including, but not limited to, a medical or dental office;
(6) any foreign or domestic government or any subdivision, agency, department,
or instrumentality thereof, including, without limitation, any foreign, federal,
state or local governmental or quasi-governmental body, agency or department, or
any other authority or entity that is affiliated therewith or controlled
thereby, or any person, group or entity that enjoys diplomatic, sovereign or any
other form of immunity from civil or criminal process; (7) any political, labor,
not-for-profit, religious, charitable, eleemosynary, school or educational
entity, or any other similar type of organization; (8) the sale or distribution
of any goods, services or merchandise not expressly permitted by the terms of
this Lease; (9) the live performance of any form of entertainment, including,
but not limited to, singing and/or the playing of any musical instrument of any
kind in any manner whatsoever at any time, without regard to whether or not
admission is charged for any live vocal or musical performance; (10) cooking,
other than the warming of prepared foods for employee’s lunches and snacks in a
small microwave oven; (11) a messenger service; (12) banking, cash machine,
check cashing and the like; (13) a recording studio; (14) sale, display or
distribution of lewd or pornographic materials, alcohol, tobacco products or
firearms of any kind; (15) the manufacture of any product; (16) any activity
which involves the storage, use or generation of medical waste, corrosive or
toxic solids, liquids or gasses and/or any hazardous materials; and (17) any
occupancy or use which makes excessive demands on the Building’s services or
facilities beyond what is ordinary, typical and usual for typical office tenants
in the Building.
 
Base Rent: 2. Tenant shall pay Landlord during the Term hereof “annual base
rent” (the minimum rent due and payable under this Lease) without prior demand,
offset or deduction at the rates set forth below (dates inclusive):


Dates
 
annual base rent
 
monthly installment
 
12/15/07 to 12/14/08
 
$
75,264.00
 
$
6,272.00
 
12/15/08 to 12/14/09
 
$
77,521.92
 
$
6,460.16
 
12/15/09 to 12/14/10
 
$
79,847.58
 
$
6,653.97
 

 
Provided Tenant is not in default under its obligations under this Lease on
January 1, 2008, and February 1, 2008, Tenant shall be entitled to a rent credit
in the sum of $12,544.00 which shall be applied by Landlord in equal
installments of $6,272.00 against the monthly installments of the annual base
rent payable under this Lease with respect to January, 2008 and February, 2008.
In no event shall the rent credit payable under this paragraph exceed
$12,544.00. Notwithstanding the foregoing, if, prior to the Expiration Date (as
the same may be amended from time to time), the demised premises are surrendered
by Tenant or if Landlord obtains possession of the demised premises prior to the
Expiration Date due to default(s) by Tenant under this Lease, then, in either
case, Tenant shall immediately pay Landlord $12,544.00 as additional rent
hereunder and such payment obligation shall expressly survive the expiration or
termination of this Lease.
 
Annual base rent shall be paid in monthly installments in advance on the first
day of each month during the Term hereof, except that Tenant shall pay the first
monthly installment thereof in advance on the execution hereof by certified
check. Unless and until otherwise designated by Landlord in writing, all annual
base rent and additional rent payable under this Lease shall be paid to “TTMC as
Nominee for 45-55 Washington St.”, c/o Two Trees Management, 45 Main Street,
Suite 601, Brooklyn, New York 11201. Monthly installments of annual base rent
payable for a partial month shall be prorated on a per diem basis based upon the
number of days in the relevant month. All taxes, charges, costs, expenses and
sums other than annual base rent payable by Tenant hereunder are deemed
additional rent. Tenant shall pay annual base rent and additional rent as
provided in this Lease in lawful money of the United States, which shall be
legal tender in payment of all debts and dues, public and private at the time of
payment, at the office of Landlord or such other place as Landlord may
designate, without any set-off or deduction whatsoever. Any delay or failure of
Landlord or its agent to prepare and deliver any bill, statement or invoice
shall not constitute a waiver of the right to collect any payment that may have
become due during the term of this Lease, including, without limitation,
retroactive payments for any and all amounts unbilled. If no date shall be set
forth herein for the payment of additional rent, then such sum shall be due and
payable within ten (10) days after the date upon which Landlord demands such
payment. If additional rent is not paid when due, Landlord shall have all the
rights and remedies with respect to the collection of the same and the
enforcement of the Tenant’s obligation to pay the same as in this Lease
provided, and such rights and remedies as are available at law, equity or
otherwise, in the case of non-payment of annual base rent. Although this Article
is intended to facilitate the collection rights and remedies of Landlord under
this Lease, it is not intended to alter the principle of reimbursable items by
Tenant to Landlord, which reimbursable items shall in no event be deemed
“income” to Landlord under any provisions of relevant tax law, or otherwise. If
any out of state check of Tenant is dishonored, all subsequent checks shall be
either certified checks or a check drawn upon a New York City Bank that is a
member of the New York Clearing House Association (or its successor).
 
Please Initial: Landlord _____ Tenant _____

Page 1

--------------------------------------------------------------------------------


 
Security Deposit: 3. Tenant has deposited with Landlord the sum of $33,369.85 as
security for the faithful performance and observance by Tenant of the terms,
provisions and conditions of this Lease. It is agreed that Landlord may use,
apply or retain the whole or any part of the security so deposited to the extent
required for the payment of any amount payable hereunder as to which Tenant is
in default under this Lease, or for any sum which Landlord may expend, or may be
required to expend, by reason of Tenant’s default in respect of any of the
terms, covenants and conditions of this Lease, including, but not limited to,
any damages or deficiency in the re-letting of the demised premises, whether
such damages or deficiency accrued before or after summary proceedings or
re-entry by Landlord. If Landlord uses, applies or retains any part or all of
said security, as permitted hereunder, Tenant shall within five (5) days
following demand, deposit with Landlord such amount as is necessary to restore
the security to the amount Tenant is required to deposit with Landlord under
this Article. If Tenant shall fully and faithfully comply with all of the terms,
provisions, covenants and conditions of this Lease, the security Landlord is
then holding shall be returned to Tenant after the date fixed as the end of the
term hereof and after delivery of possession of the demised premises to
Landlord. If the Building is sold or leased, Landlord shall have the right to
transfer the security to the purchaser or lessee for the benefit of Tenant and
Landlord, after giving notice to Tenant, shall be deemed released by Tenant from
all liability for the return of such security and Tenant shall look solely to
the new owner or lessee for the return thereof. Tenant further covenants that it
will not assign or encumber, or attempt to assign or encumber, the monies
deposited herein as security, and that neither Landlord nor its successors or
assigns shall be bound by any such assignment, encumbrance, attempted assignment
or attempted encumbrance.
 
Real Estate Taxes: 4. If the “Real Estate Taxes” (hereinafter defined) in any
twelve (12) month period commencing July 1st and ending the following June 30th
(dates inclusive) occurring, in whole or in part, during the term hereof (any
such July to June twelve month period being herein a “Tax Year”) exceed the
amount of the Real Estate Taxes, as finally determined, for the Tax Year
commencing July 1, 2007 and ending on June 30, 2008 (the “Base Tax Year”), then
Tenant agrees to pay Landlord 0.931% (“Tenant’s Percentage”) of the difference
between such amounts (the “Tax Escalation Payment”) within ten (10) days after
demand made therefor as additional rent. Tenant’s Tax Escalation Payment shall
be prorated for any Tax Year during the Term which does not consist of twelve
(12) full calendar months. Landlord shall have the right, but not the
obligation, to bill Tenant in one or more installments for the amounts payable
under this Article. Tenant’s obligation to pay additional rent under this
Article shall survive the termination of this Lease and Tenant shall pay all
amounts payable under this Article notwithstanding the fact that an invoice is
sent after the Expiration Date or sooner termination of the Term hereof.
 
“Real Estate Taxes” shall mean, for the purposes of this Lease, all taxes,
assessments and impositions (general or special, foreseen or unforeseen,
ordinary or extraordinary) levied, assessed or imposed (including, but not
limited to, real property taxes and any building improvement district charges
and assessments) by federal, state or local governments and their political
subdivisions upon all or part of the improvements and land of which the demised
premises forms a part, including the Building, and any sidewalks, curbs, plazas,
air rights and the like appurtenant to them (the land, improvements and
appurtenances collectively being the “Real Property”), but shall exclude any
transfer, income, inheritance or gift taxes and any tax that does not relate to
the Real Property. If, for any reason whatsoever, a new tax, charge or
assessment of any type, including, without limitation, a real estate tax,
franchise, income, school, capital, or use and occupancy tax, shall be assessed,
confirmed, imposed or levied against Landlord and/or all or any part of the Real
Property in addition to, or in substitution in whole or in part for, any tax
which would constitute “Real Estate Taxes”, then such tax or imposition shall be
deemed to be included within the term “Real Estate Taxes”. If Landlord incurs
any expenses (including, but not limited to, reasonable attorneys’ fees) in its
efforts to reduce or minimize the Real Estate Taxes and/or the assessed
valuation of the Real Property, any and all such expenses shall be added to, and
made a part of Real Estate Taxes. If the Real Estate Taxes for any Tax Year
during the term hereof, including the Base Tax Year, shall be adjusted,
corrected or reduced, then all of the Tax Escalation Payments payable hereunder
shall be recalculated using the revised Real Estate Taxes and Landlord shall
credit or refund to Tenant any excess amount paid by Tenant and Tenant shall pay
Landlord any amounts due hereunder within ten (10) days following demand. Tenant
shall have no right to institute or participate in any real estate tax
proceedings relating in whole or in part to the Real Property, it being
understood that the commencement, maintenance, settlement or conduct thereof
shall be in the sole discretion of Landlord. Tenant shall be liable for all
taxes on or against property and trade fixtures and equipment placed by Tenant
in or about the demised premises, and all taxes on Tenant’s right to occupy the
demised premises. If any such taxes are levied against Landlord or Landlord’s
property, and if Landlord pays same, or if the assessed valuation of Landlord’s
property is increased by the inclusion therein of a value placed upon such
property, and if the Landlord pays the taxes based on such increased assessment,
Tenant, upon demand, shall repay to Landlord the taxes so paid by Landlord or
the portion of such taxes resulting from such increase in assessment.
 
Electricity: 5. Tenant shall pay for all electric current furnished to and/or
consumed in the demised premises. Electric current is provided to the demised
premises as specified in the rider attached to this Lease. Tenant agrees that at
all times its use of electric current shall not exceed the capacity of the
Building’s existing feeders, risers or wiring installation, and Tenant may not
use any equipment which, in Landlord’s reasonable opinion, will overload such
feeders, risers or installations or interfere with the businesses of other
tenants or occupants of the Building. Landlord shall not be liable or
responsible to Tenant for any loss, damages or expenses which Tenant may sustain
as a result of any change in the character of electric service provided to the
demised premises.
 
Utilities & Other Services: 6. Unless expressly provided elsewhere in this Lease
to the contrary, Tenant shall pay for any and all utility services furnished to
and/or consumed in the demised premises at any time during the Term. As used
herein, “utility services” shall include, but not be limited to, energy charges,
any internet access fees, cable company services, and local and long distance
wired and wireless telephone charges for voice and/or data. Such obligation
shall expressly survive the expiration or termination of this Lease. Tenant
shall indemnify, defend and hold Landlord harmless from and against any
liability of Landlord for Tenant’s failure to timely pay for utility services
furnished to and/or consumed in the demised premises during the Term. Tenant
shall pay for cleaning services, trash collection and air-conditioning as
provided in the rider attached hereto.
 
Building Services: 7. Landlord shall: (a) provide passenger elevator service
twenty-four hours a day, seven days a week; (b) provide freight elevator service
only on regular business days between the hours of 8 a.m. and 4 p.m.; (c)
furnish heat, on business days between the calendar months of November 1st and
April 30th from 8 a.m. to 6 p.m. and on Saturdays from 8 a.m. to 1 p.m. and
other services which Landlord has expressly agreed to supply, if any, to the
demised premises, when and as required by law; and (d) clean the public halls
and public portions of the Building which are used in common by the Building’s
tenants. Landlord reserves the right to stop the aforesaid services when
necessary, by reason of accident or emergency or for repairs, alterations,
replacements or improvements.
 
As Is: 8. Tenant acknowledges that Landlord has afforded Tenant the opportunity
for a full and complete investigation, examination and inspection of the demised
premises and the Building and Tenant has examined and has made a complete
inspection of the same and is familiar with the physical condition thereof and
agrees to accept the demised premises and the Building in “as is” condition
subject to all violations, whether or not of record, except as may be expressly
set forth in the rider hereof to the contrary. Landlord has not made and does
not make any representation as to the physical condition or any other matter
affecting or relating to the demised premises and the Building, except as
specifically set forth in this Lease and Tenant specifically acknowledges that
no such representation has been made. No rights, easements or licenses are
acquired by Tenant by implication or otherwise except as expressly set forth in
the provisions of this Lease. If one or more governmental licenses or permits
shall be required for the proper and lawful conduct of Tenant’s business in the
demised premises, Tenant shall be responsible for, and shall procure and
maintain, such license or permit.
 
Please Initial: Landlord _____ Tenant _____

Page 2

--------------------------------------------------------------------------------


 
Failure to Give Possession: 9. If Landlord is unable to deliver possession of
all or part of the demised premises to Tenant on the Commencement Date hereof
because of any reason whatsoever, including, without limitation, the
holding-over or failure to surrender possession by any tenant, subtenant or
occupant, construction or work in the Building or in all or part of the demised
premises, or the failure to obtain a certificate of occupancy, then Landlord
shall not, in any such event, be subject to any liability for failure to give
possession on said date and the validity of this Lease shall not be impaired
under such circumstances, nor shall the same be construed to extend the term of
this Lease, but the annual base rent payable hereunder shall abate equitably
according to that part of the demised premises which has not been delivered
(provided Tenant is not responsible for Landlord’s inability to deliver
possession of the demised premises to Tenant or complete any work) until
Landlord delivers to Tenant possession of all of the demised premises. If Tenant
is given possession of all or part of the demised premises or any other premises
prior to the Commencement Date hereof, Tenant covenants and agrees that such
possession and occupancy shall be deemed to be under all the terms, covenants,
conditions and provisions of this Lease, except the obligation to pay annual
base rent. The provisions of this article are intended to constitute “an express
provision to the contrary” within the meaning of §223-a of the New York Real
Property Law.
 
Alterations: 10. Tenant shall make no changes in or to the demised premises of
any nature without Landlord’s prior written consent. Landlord’s prior written
consent shall not be unreasonably withheld or delayed if Tenant wants to paint
all or any portion of the demised premises any color other than black and make
other similar cosmetic minor non-structural interior changes which do not
require permit(s) from any governmental authority and do not affect the quality
or structure of the demised premises’ floor slab and do not affect any system
serving the demised premises and/or the Building, provided Tenant complies with
all of the conditions, provisions and covenants of this Lease and provided
Tenant pays Landlord at the end of term of this Lease upon demand the amount it
will cost Landlord to restore the demised premises to the condition the demised
premises were in as of the Commencement Date; except that if Tenant extends to
the ceiling with sheetrock the interior walls that are within the demised
premises as of October 1, 2007 and Tenant shall make no other changes to said
walls, then at the end of the term of this Lease Tenant shall not be obligated
to pay Landlord the cost to remove said sheetrock extensions to the ceiling.
Tenant’s obligation to pay Landlord to restore the demised premises shall
expressly survive the expiration and/or termination of this Lease. In no event,
however, shall Tenant install or permit the installation of any art in the
demised premises that an artist could prevent the removal of pursuant to a
governmental or court law, code, rule, regulation or order. In no event shall
Landlord be required to consent to any Tenant Changes that would adversely
affect the structure of the Building, the exterior thereof, any part of the
Building outside of the demised premises or the mechanical, electrical, heating,
ventilation, air-conditioning, sanitary, plumbing or other service systems and
facilities of the Building. Tenant shall, at its expense, before making any
alterations, additions, installations or improvements: (a) obtain and promptly
deliver to Landlord a copy of all permits, approvals and certificates required
by any governmental or quasi-governmental bodies (and upon completion,
certificates of final approval thereof) and (b) submit to Landlord, for
Landlord’s prior written approval, plans, drawings and specifications of all
changes, alterations, additions, improvements and work (herein “Tenant Changes”)
Tenant wants to perform in the demised premises or the Building. Tenant shall
make all revisions to its plans, drawings and specifications requested by
Landlord and shall provide Landlord with all Landlord requested details. Tenant
shall, promptly upon demand, reimburse Landlord for all reasonable out-of-pocket
fees, expenses and other charges incurred by Landlord and/or its agent in
connection with the approval of the plans, drawings and specifications
(including fees paid to other parties for their opinion and comments).
 
Immediately following approval by Landlord, Tenant (or, at Landlord’s option,
Landlord at Tenant’s expense) shall file the approved plans and drawings with
the appropriate governmental and quasi-governmental authorities having
jurisdiction. If requested by Landlord, Tenant shall use an expeditor designated
or approved in advance by Landlord to assist with the filings. Notwithstanding
the foregoing or anything to the contrary contained herein, no consent or
approval issued by Landlord shall constitute an express or implied
representation by Landlord that the Building or the demised premises (with or
without any Tenant Change) will be suitable, feasible or lawful for any general
or specific use, purpose or requirement of Tenant. Tenant shall, at its sole
cost and expense, in making any Tenant Change, comply with all Legal
Requirements (hereinafter defined), including, without limitation, all
requirements of Local Law No. 5 of 1973 of the City of New York and The
Americans With Disabilities Act of 1990, as amended to date. All materials and
equipment used in connection with Tenant Changes shall be new and first quality
and no materials or equipment shall be subject to any lien, encumbrance, chattel
mortgage, title retention or security agreement. If any Tenant Change is to be
made to the fire safety system, Tenant shall use only a contractor (or, if
necessary, contractors) reasonably approved by Landlord and upon the completion
of such work, Tenant shall deliver to Landlord a letter issued by the Building’s
fire safety system vendor/service provider indicating that all fire safety
system devices located on the demised premises’ floor are functioning properly
and a schedule indicating the dates for the pre-testing and final testing of the
fire safety system (and which final testing must be within six (6) months of the
date the plans for the Tenant Change were filed with the New York City
Department of Buildings). Tenant agrees to carry, and will cause its contractors
and sub-contractors to carry, such worker compensation, general liability,
personal and property damage insurance as Landlord may require in form, amount,
carriers and coverages satisfactory to Landlord (including, but not limited to,
adequate Builder’s Risk coverage). Such insurance shall be in addition to and
not in lieu of any other insurance required under this Lease. Tenant shall not,
at any time prior to or during the term of this Lease, directly or indirectly
employ, or permit the employment of, any contractor, mechanic or laborer in the
demised premises, whether in connection with any Tenant Changes or otherwise,
if, in Landlord’s sole discretion, such employment will interfere or cause any
conflict with other contractors, mechanics, or laborers engaged in the
construction, maintenance or operation of all or part of the Building. In the
event of any interference or conflict, Tenant, upon demand of Landlord, shall
cause all contractors, mechanics or laborers causing such interference or
conflict to leave the Building immediately and shall replace such contractors,
mechanics and laborers with contractors, mechanics and laborers who, in
Landlord’s reasonable judgment, will not interfere or conflict with the
construction, maintenance or operation of all or part of the Building and, in
such event, Landlord may require that Tenant use union labor.
 
Nothing in this Lease is intended to constitute a consent by Landlord to the
subjection of Landlord’s or Tenant’s interest in the Building, the demised
premises and/or the Real Property to any lien or claim by any person that
performs and/or supplies any work, labor, material, service or equipment to
Tenant and/or the demised premises. Landlord hereby notifies all such persons of
such intent and each such person agrees, to the extent permitted by law, that by
performing any work for or supplying any materials to Tenant it accepts that
Landlord has not granted such consent and that such person shall not have a
right to file any lien or claim against any interest of Landlord in the demised
premises, the Building and/or the Real Property. If any mechanic’s lien is filed
against the demised premises, the Building and/or the Real Property for work
claimed to have been done for, or materials furnished to, Tenant, whether or not
done pursuant to this article, the same shall be discharged by Tenant within
thirty (30) days thereafter, at Tenant’s expense, by payment or filing a bond as
permitted by law.
 
All fixtures and all paneling, partitions, railings and like installations,
installed in the demised premises at any time, either by Tenant or by Landlord
on Tenant’s behalf, shall, upon installation, become the property of Landlord
and shall remain upon and be surrendered with the demised premises unless
Landlord, by notice to Tenant, elects to relinquish Landlord’s right thereto and
to have them removed by Tenant, in which event the same shall be removed from
the demised premises by Tenant prior to the end of the term of this Lease, at
Tenant’s expense. Nothing in this article shall be construed to give Landlord
title to, or to prevent Tenant’s removal of, trade fixtures, moveable office
furniture and equipment, but in no event shall Tenant remove any fixtures and
equipment which are part of the operation of the demised premises and/or the
Building. Upon removal of Tenant’s trade fixtures, moveable office furniture and
equipment from the demised premises as permitted herein, or upon removal of
other installations as may be required by Landlord, Tenant shall immediately,
and at its expense, repair and restore the demised premises to the condition
existing prior to any such installations upon removal of same from the demised
premises, or upon removal of other installations as may be required by Landlord,
Tenant shall immediately, and at its expense, repair and restore the demised
premises to the condition existing prior to any such installations, and repair
any damage to the demised premises or the Building due to such removal. All
property permitted or required to be removed by Tenant at the end of the term
which remains in the demised premises after Tenant surrenders possession of the
demised premises to Landlord shall be deemed abandoned and may, at the election
of Landlord, either be retained as Landlord’s property or removed from the
demised premises by Landlord, at Tenant’s expense. Tenant’s obligations under
this Article shall expressly survive the expiration or sooner termination of
this Lease.
 
Please Initial: Landlord _____ Tenant _____

Page 3

--------------------------------------------------------------------------------


 
Repairs: 11. Subject to Landlord’s rights in Article 18 of this Lease, Landlord
shall maintain and repair the exterior of and the lobby, elevators and other
public portions of the Building relating to the demised premises and those
portions of the electrical system, fire safety system, sprinkler system and
heating system which serve the demised premises but are outside of the demised
premises to the extent necessary so that said systems are in good working order
at the point where they enter the demised premises; provided, however, that if
such maintenance is due to the acts, omissions, negligence or willful misconduct
of Tenant, then such maintenance shall be performed at Tenant’s cost and expense
and Tenant shall reimburse Landlord for the cost thereof within ten (10) days
following demand made therefor as additional rent hereunder. Tenant shall,
during the term hereof, at its expense, take good care of, maintain, clean,
replace and repair the demised premises (including all bathrooms and lavatory
facilities located within the demised premises, if any, and, as of September 27,
2007, there are no bathrooms in Suite 419 in the Building), the windows and
window frames, entrance door and the fixtures and appurtenances therein, and
promptly make all non-structural repairs thereto. Tenant shall make, at its
expense, all non-structural repairs to the Building caused by, or resulting
from, moving any of its property and/or caused by the carelessness, omission,
neglect or improper conduct of Tenant, Tenant’s servants, employees, invitees,
or licensees, and whether or not arising from Tenant’s conduct or omission, when
required by other provisions of this Lease. If any structural repairs are
necessary to the Building as a result of Tenant’s use or manner of use of the
demised premises or as a result of moving its property or as a result of the
acts, omissions, negligence or willful misconduct of Tenant, Tenant’s servants,
employees, invitees, or licensees or if any structural repairs are necessary for
any reason in the demised premises, Tenant shall immediately notify Landlord of
the need for such repairs and Landlord shall make such structural repairs at
Tenant’s cost and expense. In no event shall Landlord have any obligation to
perform any work hereunder at overtime or premium rates. Tenant shall pay
Landlord for the cost and expense of such structural repairs within ten (10)
days following demand therefor as additional rent hereunder. All maintenance,
repairs and replacements to be made to the fire safety system serving the
demised premises by Tenant shall be made only by contractors reasonably approved
in advance by Landlord. All parties employed by Tenant to clean, maintain and/or
repair the demised premises shall be approved in advance by Landlord. Tenant
will not clean nor require, permit, suffer or allow any window in the demised
premises to be cleaned from the outside in violation of Section 202 of the New
York State Labor Law or any other applicable law, or of the Rules of the Board
of Standards and Appeals, or of any other board or body having or asserting
jurisdiction. Landlord shall replace, at Tenant’s expense, any and all plate and
other glass damaged or broken from any cause whatsoever in and about the demised
premises; provided, however, that if Landlord or its agents through willful
misconduct or gross negligence break any glass in any windows in the demised
premises, then Landlord shall replace such glass at its expense. If Tenant does
not obtain and maintain insurance on all plate and other glass in the demised
premises, Landlord may insure, and keep insured, at Tenant’s expense, all plate
and other glass in the demised premises for and in the name of Landlord and, in
such event, Tenant shall pay Landlord, as additional rent, for the costs of the
premium for said insurance within ten (10) days following demand made therefor.
Notwithstanding anything to the contrary set forth herein, Tenant may “self
insure” the plate glass insurance required under this paragraph. All repairs
made by Tenant or on behalf of Tenant shall be of quality or class equal to the
original work or construction. If Tenant fails, after ten (10) days notice, to
proceed with due diligence to make repairs required to be made by Tenant, the
same may be made by Landlord at the expense of Tenant, and the expenses thereof
incurred by Landlord shall be collectible, as additional rent, after rendition
of a bill or statement therefor. Tenant shall give Landlord prompt notice of any
defective condition in any plumbing, heating system or electrical lines located
in the demised premises and following such notice, Landlord shall remedy the
condition with due diligence at the expense of Tenant; provided, however, that
if the defective condition was solely and directly caused by Landlord or
Landlord’s agent, employee, contractor or subcontractor, then Landlord shall
remedy the condition at the expense of Landlord. Except as specifically provided
elsewhere in this Lease, there shall be no allowance to Tenant for a diminution
of rental value and no liability on the part of Landlord by reason of
inconvenience, annoyance or injury to business arising from Landlord, Tenant or
others making or failing to make any repairs, alterations, additions or
improvements in or to any portion of the Building or the demised premises, or in
and to the fixtures, appurtenances or equipment thereof. Except as may be
expressly set forth herein to the contrary, it is specifically agreed that
Tenant shall not be entitled to any set-off or reduction of rent by reason of
any failure of Landlord to comply with the covenants of this or any other
article of this Lease. Tenant agrees that Tenant’s sole remedy at law in such
instance will be by way of an action for damages for breach of contract.
 
Landlord’s Access to Demised Premises: 12. Landlord and its agents and designees
shall each have the right to enter the demised premises, at all times in the
event of an emergency and otherwise at reasonable times, following reasonable
verbal communication or written correspondence to Tenant, which may be sent or
given by an agent or representative of Landlord, to examine the same, and/or to
make such repairs or alterations as Landlord may deem necessary or reasonably
desirable for the Building or which Landlord shall be required to or shall have
the right to make by the provisions of this Lease or any other lease in the
Building (and Landlord may for that purpose erect scaffolding and other
necessary structures where reasonably required by the character of the work to
be performed). Landlord and its agents and designees shall be allowed to take
all material into and upon the demised premises that may be required for the
repairs or alterations above mentioned as the same is required for such purpose,
without the same constituting an eviction of Tenant in whole or in part, actual
or constructive, and the rent payable hereunder shall in no wise abate while
said repairs or alterations are being made by reason of loss or interruption of
the business of Tenant because of the prosecution of any such work. Landlord
shall use commercially reasonable efforts to minimize the disturbance but
nothing contained herein shall be deemed to require Landlord to perform the same
on an overtime or premium pay basis, unless Tenant agrees to pay the cost
thereof. Tenant shall permit Landlord and Landlord’s agents and designees to
use, maintain and replace pipes and conduits in and through the demised
premises, and to erect new pipes and conduits therein. If Tenant is not present
to open and permit an entry into the demised premises, Landlord or Landlord’s
agents may enter the same whenever such entry may be necessary or permissible by
master key or forcibly, and provided reasonable care is exercised to safeguard
Tenant’s property; although such entry shall not render Landlord or its agents
liable therefor, nor in any event shall the obligations of Tenant hereunder be
affected. If during the last month of the term Tenant shall have removed all or
substantially all of Tenant’s property therefrom, Landlord may immediately
enter, alter, renovate or redecorate the demised premises without limitation or
abatement of rent, or incurring liability to Tenant for any compensation, and
such act shall have no effect on this Lease or Tenant’s obligation hereunder.
Tenant acknowledges and agrees that it and its employees, guests, invitees, and
agents shall not, at any time, for any reason whatsoever, use, access, enter or
have any rights in or to the roof or roof top area of the Building. Tenant’s
failure to abide by the terms of the foregoing sentence shall be deemed a
material default of the Lease. Landlord shall also have the right to enter the
demised premises for the purpose of exhibiting them to prospective purchasers or
lessees of the Building or to prospective mortgagees or to prospective assignees
of any such mortgages or to the holder of any mortgage on the Landlord’s or
ground lessors, if any, interest in the Real Property, its agents or designees.
During the last six (6) months of the term, Landlord may enter the demised
premises at reasonable times for the purpose of showing the same to prospective
tenants and place upon the demised premises the usual notices “To Let” and “For
Sale” which Tenant shall permit to remain without molestation.
 
Please Initial: Landlord _____ Tenant _____

Page 4

--------------------------------------------------------------------------------


 
Compliance with Laws, Building Insurance, Floor Loads: 13. The term “Legal
Requirements” means all laws, statutes, ordinances, codes, orders, rules,
regulations, directives and requirements of all federal, state, county, city and
borough departments, bureaus, boards, agencies, offices, commissions and other
subdivisions thereof, or any official thereof, or of any other governmental
public or quasi-public authority, or of any insurance companies providing
coverage for all or part of the Building, or of any utility company providing
service to all or part of the Building, in any case, whether now or hereafter in
force, which are applicable to all or part of the Real Property and all
requirements, obligations and conditions of all instruments of record as of the
date hereof. Tenant shall, immediately following receipt of the same, deliver to
Landlord a copy of any and all notices Tenant receives of any Legal Requirement
violation pertaining to Tenant, the demised premises, the Building and/or the
Real Property.
 
During the term hereof and at all times prior that Tenant is in possession of
the demised premises, Tenant shall, at Tenant’s sole cost and expense, promptly
comply with all present and future Legal Requirements, including, without
limitation, the rules and regulations of the Landmarks Preservation Commission
or a historic preservation district, if applicable. If Tenant has, by its manner
of use of the demised premises or method of operation therein, violated any
Legal Requirements and structural repairs and/or alterations are necessary to
cure such violations, then, and, in such event, Landlord shall make such
structural repairs and alterations and Tenant shall reimburse Landlord for the
cost of such work within ten days following demand therefor as additional rent.
For the purposes hereof the cost of any alteration or improvement shall be
deemed to include the cost of labor and materials and the cost to prepare and
file plans for such alteration and improvements. Tenant shall not place a load
upon any floor of the demised premises exceeding the floor load per square foot
area which it was designed to carry and which is allowed by law. Landlord
reserves the right to prescribe the weight and position of all safes, business
machines and mechanical equipment. Such installations shall be placed and
maintained by Tenant, at Tenant’s expense, in settings sufficient, in Landlord’s
judgment, to absorb and prevent vibration, noise and annoyance.
 
For purposes of this Lease, “hazardous materials” means any explosives,
radioactive materials, hazardous wastes, or hazardous substances, including,
without limitation, substances defined as “hazardous substances” in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §§ 9601-9657; the Hazardous Materials Transportation Act of
1975, 49 U.S.C. §§ 1801-1812; the Resource Conservation and Recovery Act of
1976, 42 U.S.C. §§ 6901-6987; or any other similar laws (collectively,
“hazardous materials laws”). Supplementing the foregoing parts of this Article,
Tenant will not cause or permit the storage, use, generation, or disposition of
any “hazardous materials” in, on, or about the demised premises or the Building.
Further Tenant will not permit the demised premises to be used or operated in a
manner that may cause all or part of the Real Property to be contaminated by any
hazardous materials. Tenant shall be solely responsible for and will defend,
indemnify and hold Landlord, its agents and employees harmless from and against
all claims, costs and liabilities, including, but not limited to, attorneys’
fees and costs, arising out of or in connection with Tenant’s breach of its
obligations in this Article, including, but not limited to, the removal,
cleanup, and restoration work and materials necessary to return the demised
premises and any other property of whatever nature located within the Real
Property to their condition existing prior to the appearance of Tenant’s
hazardous materials. Such indemnity and all obligations under this Article shall
expressly survive the expiration, cancellation or termination of this Lease.
Tenant will immediately advise Landlord in writing of (1) any and all
enforcement, cleanup, remedial, removal, or other governmental or regulatory
actions instituted, completed, or threatened with respect to any hazardous
materials affecting the demised premises or Real Property; and (2) all claims
made or threatened by any third party against Tenant, Landlord, or the demised
premises relating to damage, contribution, cost recovery, compensation, loss, or
injury resulting from any hazardous materials in or about the demised premises.
Without Landlord’s prior written consent, Tenant will not take any remedial
action or enter into any agreements or settlements in response to the presence
of any hazardous materials in, on, or about the demised premises or Real
Property. Tenant’s obligations under this Article shall expressly survive the
expiration or other termination of this Lease. Tenant acknowledges and agrees
that Landlord shall have no liability to Tenant for bad air, mold, or “sick
building syndrome”.
 
Tenant shall not do or permit any act or thing to be done in or to the demised
premises which is contrary to law, or which will invalidate or be in conflict
with public liability, fire or other policies of insurance at any time carried
by or for the benefit of Landlord. Tenant shall not keep anything in the demised
premises except as now or hereafter permitted by the Fire Department, Board of
Fire Underwriters, Fire Insurance Rating Organization and other authority having
jurisdiction, and then only in such manner and in such quantity so as not to
increase the rate for fire insurance applicable to the Building, nor use the
demised premises in a manner which will increase the insurance rate for the
Building or any property located therein over that in effect prior to the
commencement of Tenant’s occupancy. If by reason of failure to comply with the
foregoing the fire insurance rate shall, at the beginning of this Lease or at
any time thereafter, be higher than it otherwise would be, then Tenant shall
reimburse Landlord, as additional rent hereunder, for that portion of all fire
insurance premiums thereafter paid by Landlord which shall have been charged
because of such failure by Tenant. In any action or proceeding wherein Landlord
and Tenant are parties, a schedule or “makeup” or rate for the Building or
demised premises issued by a body making fire insurance rates applicable to said
premises shall be conclusive evidence of the facts therein stated and of the
several items and charges in the fire insurance rates then applicable to said
premises.
 
Anything in this Lease to the contrary notwithstanding, if the New York Board of
Fire Underwriters or the New York Fire Insurance Exchange or any bureau,
department or official of the federal, state or city government recommend or
require the installation of a sprinkler system, or require any changes,
modifications or alterations, or additional sprinkler heads or other equipment
be made or supplied in an existing sprinkler system by reason of Tenant’s
business, the location of partitions, trade fixtures, or other contents of the
demised premises, or for any other reason, or if any such sprinkler system
installations, modifications, alterations, additional sprinkler heads or other
such equipment, become necessary to prevent the imposition of a penalty or
charge against the full allowance for a sprinkler system in the fire insurance
rate set by any of the aforesaid entities, or by any fire insurance company,
Landlord or Landlord’s agent shall, at Tenant’s expense, promptly make such
sprinkler system installations, changes, modifications and alterations and
supply additional sprinkler heads or other equipment as required, whether the
work involved shall be structural or non-structural in nature. Tenant shall pay
to Landlord, as additional rent hereunder, for Landlord’s expenses within ten
(10) days following demand made therefor and Tenant shall pay Landlord Tenant’s
proportionate share of the contract price for any sprinkler supervisory service
provided to the demised premises.
 
Irrespective of the place of execution or performance, this Lease shall be
governed and construed in accordance with the laws of the State of New York.
Tenant hereby agrees to be subject to in personam jurisdiction in any court of
appropriate subject matter jurisdiction located in the City, County and State of
New York or located in Brooklyn, Kings County, New York for any action brought
by Landlord against the Tenant arising out of, or relating to this Lease.
 
Signs: 14. Tenant shall obtain Landlord’s prior consent for all signs,
advertisements, notices or other lettering that Tenant wants to exhibit,
inscribe, paint or affix on any part of the outside of the demised premises, or
in the common areas or the outside of the Building, including, without
limitation, on the entrance door to the demised premises and/or in the common
hallway adjacent to the demised premises, or on the inside of the demised
premises if the same is visible from the outside of the demised premises. No
awnings or other projections shall be attached to the Building’s outside walls.
Landlord may remove any such signs, advertisements, notices, lettering, awning
and projections which it did not consent to in advance and Tenant shall pay
Landlord upon demand for the expense incurred by such removal as additional rent
hereunder.
 
Please Initial: Landlord _____ Tenant _____

Page 5

--------------------------------------------------------------------------------


 
Garbage: 15. Tenant shall remove all refuse and rubbish from the demised
premises and shall deposit the same in the receptacles and in the locations
designated and in the manner described by Landlord. Tenant shall, at its sole
cost and expense, comply with all Legal Requirements regarding the collection,
sorting, separation and recycling of waste products, garbage, refuse and trash.
Tenant shall sort and separate such waste products, garbage, refuse and trash
into such categories as provided by law and as requested by Landlord. Each
separately sorted category of waste products, garbage, refuse and trash shall be
placed in separate receptacles reasonably approved by Landlord. Tenant shall
remove, or cause to be removed, at its expense, by a contractor reasonably
acceptable to Landlord, at Landlord’s sole discretion, such items as Landlord
may expressly designate. Landlord may, at its option, refuse to collect or
accept from Tenant waste products, garbage, refuse or trash (a) that is not
separated and sorted as required by Legal Requirements or (b) which consists of
items which are not ordinary, typical and usual for typical office tenants in
the Building or if ordinary, typical and usual, if such items are in such
quantities and amounts as are not ordinary, typical and usual for typical office
tenants in the Building who occupy the same rentable square footage as Tenant,
and to require Tenant to arrange for such collection at Tenant’s sole cost and
expense, utilizing a contractor satisfactory to Landlord. If so required, Tenant
shall immediately thereafter arrange for such collection at Tenant’s sole cost
and expense, utilizing a contractor satisfactory to Landlord. Tenant shall pay
all costs, expenses, fines, penalties, or damages that may be imposed on
Landlord or Tenant by reason of Tenant’s failure to comply with the provisions
of this Article, and, at Tenant’s sole cost and expense, shall indemnity, defend
and hold Landlord harmless (including reasonable legal fees and expenses) from
and against any actions, claims and suits arising from such noncompliance,
utilizing counsel reasonably satisfactory to Landlord. If the demised premises
be or become infested with vermin, Tenant shall, at its expense, cause the same
to be exterminated.
 
Additional Covenants: 16. Tenant covenants and agrees for itself, its officers,
employees, contractors, agents, servants, licensees, invitees, subtenants,
concessionaires, and all others doing business with Tenant (hereinafter for the
purposes of this Article, collectively referred to as “Tenant”) that:
 
1. Tenant shall not obstruct or encumber the Building’s common areas, including,
without limitation, the sidewalks, entrances, driveways, passages, courtyards,
elevators, vestibules, stairways, corridors or halls, nor use them for any
purpose other than going to and from the demised premises. All deliveries shall
be made in a prompt and efficient manner using elevators and passageways
designated for such type of delivery by Landlord and hand trucks equipped with
rubber tires and sideguards.
 
2. Tenant shall not use the bathrooms, sinks, toilets and plumbing fixtures for
any purposes other than those for which they were designed or constructed, and
no sweepings, rubbish, rags, acids, liquids, chemicals or other substances shall
be poured or deposited therein. If Tenant violates the foregoing, Tenant shall
pay Landlord for all resulting repairs as additional rent hereunder and such
obligation shall survive the expiration of the term of this Lease.
 
3. Tenant shall not hang, shake, sweep or throw anything out of any Building
window, nor sweep or throw, or permit to be swept or thrown, from the demised
premises, any dirt or other substances into any of the Building’s common areas,
elevators, stairwells or halls.
 
4. Tenant shall not disturb or interfere in any way with other Building tenants
or those having business in the Building. Tenant shall not use, keep, or permit
to be used or kept, any foul or noxious gas or substance in the demised
premises, nor permit or suffer the demised premises to be occupied or used in a
manner offensive or objectionable to Landlord or other Building occupants by
reason of noise, odors, and or vibrations. Further, Tenant shall not permit the
emission from the demised premises of any objectionable noise or odor. Tenant
shall not install or use any equipment that could have, in Landlord’s reasonable
judgment, an adverse effect on the demised premises, the Building and/or the
comfort or convenience of other tenants and occupants of the Building. Tenant
shall not injure, overload, deface, commit waste, nuisance or otherwise harm the
demised premises or any part thereof.
 
5. No bicycles, vehicles, animals, fish or birds may be kept in or about the
Building. Tenant covenants and agrees that there shall be no smoking in or on
any portion of the Building.
 
6. Freight, furniture, business equipment, merchandise and bulky matter of any
description shall be delivered to and removed from the demised premises only on
the freight elevators and only during hours, and in a manner approved by
Landlord. Landlord reserves the right to inspect all freight to be brought into
the Building, and to exclude from the Building all freight which it deems a
security risk or a violation of any of the terms of this Lease.
 
7. Canvassing, soliciting and peddling in the Building is prohibited and Tenant
shall cooperate to prevent the same. Tenant shall not have barbering or
boot-blacking services provided in the demised premises.
 
8. Landlord shall have the right to maintain any reasonable security system it
deems necessary in the Building, including, without limitation, a system
requiring Building passes, metal detectors and identification checks. Tenant
shall not have a claim against Landlord by reason of Landlord excluding from the
Building any person who does not pass Landlord’s reasonable security
requirements. Landlord may prevent access to the Building at all times, except
on business days from 8:00 a.m. to 6:00 p.m. and on Saturdays from 8:00 a.m. to
1:00 p.m., provided that Tenant is provided with a means of accessing the
demised premises before and after said hours, such as, by way of example only, a
key to the front door of the Building.
 
9. Landlord shall have the right to prohibit any advertising by Tenant which in
Landlord’s opinion, tends to impair the reputation of the Building or its
desirability, and upon written notice from Landlord, Tenant shall refrain from
and discontinue such advertising.
 
Rules and Regulations: 17. Tenant and Tenant’s servants, employees, agents,
visitors, and licensees shall observe faithfully, and comply strictly with such
reasonable rules and regulations as Landlord or Landlord’s agents may from time
to time adopt. Notice of any rules or regulations shall be given in such manner
as Landlord may elect. Nothing in this Lease shall be construed to impose upon
Landlord any duty or obligation to enforce the rules and regulations or terms,
covenants or conditions in any other lease as against any other tenant, and
Landlord shall not be liable to Tenant for violation of the same by any other
tenant, its servants, employees, agents, visitors or licensees.
 
Building Alterations: 18. Tenant acknowledges that from time to time, throughout
the term of this Lease, Landlord may perform or have performed work in and about
the Building and such work may result in noise and disruption to Tenant’s
business. Landlord shall have the right, at any time, without the same
constituting an eviction and without incurring liability to Tenant therefor, to
change (i) the arrangement, number and/or location of the Building’s entrances,
hallways, passageways, doors, doorways, corridors, elevators, stairs, toilets
and other public parts, provided that in so doing, Landlord does not deny Tenant
reasonable means of access to the demised premises for the conduct of Tenant's
business, (ii) the Building’s facade and exterior and/or (iii) the name, number
and/or designation by which the Building may be known. There shall be no
allowance to Tenant for diminution of rental value and no liability on the part
of Landlord by reason of inconvenience, annoyance or injury to business arising
from Landlord performing or causing to be performed any work in the Building
and/or making any of the aforesaid changes and/or arising from another tenant or
occupant making any repairs in the Building. Landlord’s rights under this
Article shall be exercised, as far as commercially reasonable and practicable,
in such manner as to avoid unreasonable interference with Tenant's use of the
demised premises; provided, however that Landlord shall not be obligated to pay
overtime or premium rates. If an elevator shaftway or vault is located in whole
or in part within the demised premises, Tenant expressly acknowledges to
Landlord that it understands that said elevator shaftway and any elevator
therein and such vault are not included within and are not a part of the demised
premises. Tenant hereby acknowledges and agrees that Landlord may at any time
and from time to time seal up any elevator shaftway and vault in the Building,
including, without limitation, any elevator shaftway and/or vault located within
all or part of the demised premises and Landlord reserves the right to remove
the elevator from said shaftway and deck over any shaftway at any time at its
sole option.
 
Excavation Shoring: 19. If an excavation shall be made upon land adjacent to or
under the Building, or shall be authorized to be made, Tenant shall afford to
the person causing or authorized to cause such excavation, a license to enter
upon the demised premises for the purpose of doing such work as said person
shall deem necessary to preserve the Building’s walls from injury or damage and
to support the same by proper foundations, without any claim for damages or
indemnity against Landlord, or diminution or abatement of rent.
 
Please Initial: Landlord _____ Tenant _____

Page 6

--------------------------------------------------------------------------------


 
Property Loss, Indemnity, Tenant’s Insurance: 20. Landlord, its officers,
agents, employees, subsidiaries and affiliated entities and corporations shall
not be liable for any loss of, theft of, damage to or destruction of any of
Tenant’s goods, merchandise, fixtures, furniture or other property of whatsoever
nature, caused by fire, theft, carelessness or any other cause whatsoever,
except for Landlord’s negligence or willful misconduct, and Tenant hereby
releases and waives any right of recovery against Landlord, its officers,
agents, employees, subsidiaries and affiliated entities and corporations for any
such loss other than for losses caused by Landlord’s negligence or willful
misconduct. Tenant shall procure a waiver of subrogation on the part of the
insurer against such parties by an endorsement to all insurance policies whereby
the insurer recognizes the provisions of this Article. The foregoing waiver
shall be in force only if the insurance policies contain a clause providing that
such a waiver shall not invalidate the insurance. Landlord and its agents shall
not be liable for any damage caused by other tenants or persons in, upon or
about said Building or caused by operations in connection with any private,
public or quasi public work. If at any time any windows of the demised premises
are temporarily or permanently closed, or bricked up for any reason whatsoever,
Landlord shall not be liable for any damage Tenant may sustain thereby and
Tenant shall not be entitled to any compensation therefor, nor abatement of
rent, nor shall the same release Tenant from its obligations hereunder nor
constitute an eviction; however, Landlord shall not have the right to
permanently close or brick up any of the demised premises’ windows except where
and when required by law.
 
Tenant hereby indemnifies and saves harmless Landlord from and against any
claims and all loss, cost, liability, damage and/or expense, including, but not
limited to, reasonable counsel fees, penalties and fines, incurred in connection
with or arising from (i) any default by Tenant in the observance or performance
of any of the provisions, covenants or conditions of this Lease on Tenant’s part
to be observed or performed, (ii) the use or occupancy or manner of use or
occupancy of the demised premises by Tenant or any person claiming through or
under Tenant, or (iii) any acts, omissions, or negligence of Tenant or any
contractor, agent, servant, employee, visitor or licensee of Tenant, or any
person claiming through or under Tenant, in or about the demised premises. If
any action or proceeding shall be brought against Landlord based upon any such
claim, Tenant, upon notice from Landlord, shall cause such action or proceeding
to be defended, at Tenant’s expense, by counsel acting for Tenant’s insurance
carriers in connection with such defense or by other counsel reasonably
satisfactory to Landlord. This indemnity shall not require any payment by
Landlord as a condition precedent to recovery. In addition, if any person not a
party to this Lease shall institute any other type of action against Tenant in
which Landlord shall be made a party defendant, Tenant shall indemnify, hold
Landlord harmless from and defend Landlord from all liabilities and costs by
reason thereof. If, on account of the failure of Tenant to comply with the
provisions of this Article, Landlord is adjudged a co-insurer by its insurance
carrier, then any loss or damage Landlord shall sustain by reason thereof shall
be borne by Tenant and shall be immediately paid by Tenant upon receipt of a
bill therefor and evidence of such loss.
 
To the extent not covered by the insurance required to be carried by Tenant
hereunder and not covered by any other insurance then maintained by Tenant,
Landlord hereby indemnifies and saves harmless Tenant from and against any
claims and all loss, cost, liability, damage and/or expense, including, but not
limited to, reasonable counsel fees, penalties and fines, to the extent incurred
in connection with or arising from (i) any default by Landlord in the observance
or performance of any of the provisions, covenants or conditions of this Lease
on Landlord’s part to be observed or performed, or (ii) any acts, omissions, or
negligence of Landlord, or any contractor, agent, servant, employee or visitor
of Landlord, in or about the Building. If any action or proceeding shall be
brought against Tenant based upon any such claim, Landlord, upon notice from
Tenant, shall cause such action or proceeding to be defended, at Landlord’s
expense, by counsel acting for Landlord’s insurance carriers in connection with
such defense or by other counsel reasonably satisfactory to Tenant. This
indemnity shall not require any payment by Tenant (other than with respect to
insurance premiums) as a condition precedent to recovery.
 
Commencing on the date Tenant is given possession of the demised premises and
thereafter during the term of this Lease, Tenant shall provide and maintain
comprehensive general liability policies with broad form endorsements and water
damage legal liability coverage against any and all liability occasioned by
accident or occurrence, such policies to be written by recognized and well-rated
insurance companies authorized to transact business in the State of New York,
and shall have a limit of not less than $1,000,000 per occurrence for bodily or
personal injury (including death), $2,000,000 for more than one occurrence and
$500,000 for loss and damage to property. Tenant shall obtain and maintain “All
Risk” insurance having extended coverage for fire and other casualties for its
personal property, fixtures and equipment for the full replacement value thereof
and plate glass insurance covering all plate glass in the demised premises. If
at any time during the term of this Lease it appears, in Landlord’s reasonable
judgment, that public liability or property damage limits in New York City for
premises similarly situated, due regard being given to the use and occupancy
thereof, are higher than the foregoing limits, then Tenant shall increase the
foregoing limits accordingly. Landlord, its managing agent, leasing agent and
mortgagee(s) and ground lessors, as appropriate, shall be named as additional
insureds in the aforesaid general liability insurance policies. All policies
shall provide that Landlord shall be given thirty (30) days’ prior notice of
cancellation of such insurance. Tenant shall deliver to Landlord evidence of
such insurance policies prior to occupying the demised premises. All premiums
and charges for the aforesaid insurance shall be paid by Tenant and if Tenant
shall fail to make such payment when due, Landlord may pay it (after notice and
expiration of period to cure) and the amount thereof shall be repaid to Landlord
by Tenant on demand and the amount thereof may, at the option of Landlord be
added to and become a part of the additional rent payable hereunder. Tenant
shall not violate or permit to be violated any condition of any of said policies
and Tenant shall perform and satisfy the requirements of the companies writing
such policies.
 
Destruction, Fire and Other Casualty: 21. If the demised premises or any part
thereof shall be damaged by fire or other casualty, Tenant shall give immediate
notice thereof to Landlord and this Lease shall continue in full force and
effect except as hereinafter set forth. If the demised premises shall be
partially damaged by fire or other casualty, the damages shall be repaired by
and at the expense of Landlord and the annual base rent, until such repairs
shall be made, shall abate equitably according to the part of the demised
premises which is unusable by Tenant or, if by reason thereof, the demised
premises are rendered untenantable, said annual base rental shall totally abate
until the demised premises are tenantable. After any such casualty, Tenant shall
cooperate with Landlord by removing from the demised premises as promptly as
reasonably possible, all of Tenant’s salvageable inventory and movable
equipment, furniture, and other property so that Landlord may make repairs.
Notwithstanding the foregoing, if the demised premises or the Building shall be
damaged to such extent that Landlord shall decide to demolish same, or not to
rebuild same, then, and in such event, Landlord may terminate this Lease upon
notice to Tenant given within ninety (90) days following such event, and upon
the date specified in such notice, which date shall not be less than thirty (30)
days nor more than sixty (60) days following the giving of said notice, this
Lease shall terminate and Tenant shall vacate and surrender the demised premises
to Landlord. Any annual base rent prepaid by Tenant beyond said date shall be
promptly refunded to Tenant. Notwithstanding any of the foregoing provisions of
this Article, if Landlord or the holder of any superior mortgage shall be unable
to collect all of the insurance proceeds (including rent insurance proceeds)
applicable to damage or destruction of the demised premises or the Building by
fire or other cause, by reason of some action or inaction on the part of the
Tenant or any of its employees, agents or contractors, then, without prejudice
to any other remedies which may be available against Tenant, the abatement of
Tenant’s rents provided for in this Article shall not be effective to the extent
of the uncollected insurance proceeds. If this Lease shall not be terminated as
provided above in this Article, Landlord shall, at its expense, proceed with the
restoration of the demised premises; provided Landlord’s obligations hereunder
shall not exceed the scope of Landlord’s initial construction obligations under
this Lease and further provided, that Landlord’s restoration obligations shall
be subject to building and zoning laws then in effect. No penalty shall accrue
for reasonable delay which may arise by reason of adjustment of insurance, labor
troubles and causes beyond Landlord’s control. If Landlord shall so restore the
demised premises, Tenant shall repair, restore and redecorate the demised
premises and reoccupy and reopen the demised premises, within thirty (30) days
following restoration, in a manner and to the condition existing prior to the
event of damage, except to the extent that Landlord is obligated above, and
Tenant shall hold in trust the proceeds of all insurance carried by Tenant on
its property for the purpose of such repair and restoration. Tenant hereby
waives the provisions of Section 227 of the Real Property Law and agrees that
the provisions of this article shall govern and control in lieu thereof.
Tenant’s right to an abatement of rent hereunder shall not be construed to limit
or affect Landlord’s right to payment under any rental loss coverage carried by
Landlord.
 
Please Initial: Landlord _____ Tenant _____

Page 7

--------------------------------------------------------------------------------


 
Eminent Domain: 22. If the whole of the demised premises shall be acquired or
condemned by eminent domain for any public or quasi public use or purpose, then
and in that event, the term of this Lease shall cease and terminate from the
date of title vesting in such proceeding and Tenant shall have no claim for the
value of any unexpired term of said lease. If only a part of the demised
premises shall be condemned or taken, then, effective as of the date of vesting
of title or taking possession, the rent shall be abated in an amount thereof
apportioned according to the area of the demised premises so condemned or taken
and Tenant’s Percentage shall be amended to reflect the new rentable square
footage of the demised premises and the new square footage of the Building. If
only a part of the Building shall be so condemned or taken, then (a) Landlord
may, at its option, terminate this Lease as of the date of such vesting of
title, by notifying Tenant in writing of such termination, or (b) if such
condemnation or taking shall be a permanent condemnation or taking of a
substantial part of the demised premises in Tenant’s reasonable judgment, Tenant
may, at Tenant’s option, by delivery of written notice to Landlord within thirty
(30) days following the date on which Tenant shall have received notice of
vesting of title or taking possession, terminate this Lease as of the date of
vesting of title or taking possession, or (c) if neither Landlord nor Tenant
elects to terminate this Lease, as aforesaid, this Lease shall be and remain
unaffected by such condemnation or taking, except that the rent shall be abated
in an amount thereof apportioned according to the area of the demised premises
so condemned or taken and Tenant’s Percentage shall be amended to reflect the
new rentable square footage of the demised premises and the new square footage
of the Building and Landlord, at its expense, subject to building codes then in
effect and subject to the extent of proceeds actually received by Landlord for
such taking, shall proceed with reasonable diligence to repair, alter and
restore the remaining parts of the Building and the demised premises to
substantially their former condition (which in no event shall exceed Landlord’s
pre-term construction obligations and which shall not include Tenant’s Work, if
any) to the extent that the same may be feasible and so as to constitute a
complete and tenantable Building and demised premises. If this Lease is
terminated by Landlord or Tenant under this Article, this Lease and the term and
estate hereby granted shall expire as of the date of such termination with the
same effect as if that were the Expiration Date, and the rent payable hereunder
shall be apportioned as of such date. It is expressly understood and agreed
that, at Landlord’s option exercised in Landlord’s sole discretion, the
provisions of this Article shall not be applicable to any condemnation or taking
for governmental occupancy for a limited period. Landlord shall be entitled to
receive the entire award in any condemnation proceeding, including any award
made for the value of the estate vested by this Lease in Tenant, and Tenant
hereby expressly assigns to Landlord any and all right, title and interest of
Tenant now or hereafter arising in or to any such award or any part thereof, and
Tenant shall be entitled to receive no part of such award, provided, however
that Tenant shall have the right to make an independent claim to the condemning
authority for the value of Tenant’s moving expenses and personal property, trade
fixtures and equipment, provided Tenant is entitled pursuant to the terms hereof
to remove such property, trade fixtures and equipment at the end of the term,
and provided further such claim does not reduce Landlord’s award.
 
Relocation/Surrender/Demolition: 23. A. Landlord shall have the right to
relocate Tenant, at Landlord’s expense, from the demised premises to other
office premises (the “Substitute Space”) of equal or greater size and comparable
improvements located in the Building on at least sixty (60) days’ prior written
notice thereof; and if such notice is given, Tenant shall surrender the demised
premises and relocate to the Substitute Space identified therein on the date
specified in such notice; provided, however, that the Substitute Space shall be
reasonably acceptable to Tenant. If, however, Tenant shall determine that the
proposed Substitute Space is not reasonably acceptable to it, then Tenant shall
have the right to terminate this Lease by written notice given to Landlord (such
writing is hereinafter referred to as a “Dissatisfaction Notice”) within ten
(10) days of the date Landlord gave Tenant notice of such Substitute Space (such
notice from Landlord is hereinafter referred to as a “Shift Notice”) (time of
the essence with regard to Tenant's obligations hereunder). If Tenant shall fail
to give a Dissatisfaction Notice timely, then Tenant shall be deemed to have
determined that the Substitute Space is reasonably acceptable to it. If Tenant
shall timely give a Dissatisfaction Notice to Landlord, then, as of that date
which is ninety (90) days following the date that Landlord shall have given
Tenant a Shift Notice, this Lease shall terminate and Tenant shall, on or prior
to such date, vacate and surrender the demised premises to Landlord as if such
date were the date originally set forth in the Lease as the Expiration Date and
all annual base rent prepaid by Tenant beyond said date shall be promptly
refunded to Tenant; provided, however that Landlord may nullify such termination
of this Lease under this Article 23A by providing written notice to Tenant
within thirty (30) days following the date that Landlord has received a
Dissatisfaction Notice and upon the giving of such nullification notice the
Shift Notice and the Dissatisfaction Notice given under this Article 23A shall
be deemed null and void and this Lease shall continue in full force and effect
as if such Shift Notice and Dissatisfaction Notice were never given. If Tenant
shall relocate to the Substitute Space, Landlord shall reimburse Tenant for
Tenant’s reasonable relocation costs. From and after the relocation date
specified by Landlord in its relocation notice, the Substitute Space shall be
the demised premises under this Lease and this Lease shall otherwise be
unchanged.
 
B. If in connection with improvements or work to be performed in the Building,
including, without limitation, installing an elevator shaft, Landlord needs
Tenant to surrender a portion of the demised premises to Landlord and if the
balance of the demised premises shall be tenantable following such surrender,
then Landlord shall have the right to give Tenant a minimum of 30 days prior
written notice to surrender to Landlord said portion of the demised premises. If
Landlord exercises its option, Tenant shall surrender the requested portion of
the demised premises to Landlord and give Landlord access to the balance of the
demised premises for the purpose of erecting walls and related work. From and
after the date on which Landlord commences such work in accordance with said
notice, the rent shall be adjusted on a $/rsf basis and Tenant’s Percentage
shall be adjusted to reflect the new rentable square footage of the demised
premises.
 
C. If the demised premises abut or are contiguous with an elevator shaft and/or
stairwell and if Landlord elects to remove said elevator shaft or stairwell,
then, following the removal of said elevator shaft or stairwell, Landlord shall
have the right to elect, by giving written notice to Tenant, that the demised
premises include all or a portion of the area formerly comprising an elevator
shaft and/or stairwell. If Landlord exercises its option, Tenant shall give
Landlord access to the balance of the demised premises for the purpose of
related work and from and after the date Landlord substantially completes its
work in the demised premises with respect to the elevator shaft and/or
stairwell, the rent shall be increased on a $/rsf basis based upon the then
current $/rsf rate Tenant is paying hereunder, the other additional rent charges
based on the rentable square footage of the demised premises, (such as, by way
of example only, the trash charge and air-conditioning charge) and Tenant’s
Percentage shall be increased each to reflect the new rentable square footage of
the demised premises.
 
D. At any time after December 14, 2010 (if the term of this Lease is extended
beyond December 14, 2010 and Tenant acknowledges that it has no right to extend
this Lease beyond December 14, 2010) or if, on or before December 14, 2010, the
demised premises is no longer Suite 419 as described in this original Lease
(prior to any amendments, modifications or supplements) because Tenant moves,
relocates or leases additional premises or for any other reason, Landlord shall
be entitled, on at least one hundred eighty (180) days’ prior written notice
thereof, to terminate this Lease for the purpose of (i) demolishing the Building
or (ii) renovating the Building for a conversion to residential use, and, in
either case, this Lease shall come to an end on the date in such notice
specified with the same force and effect as if such date were the date
originally specified for the expiration of the term of this Lease.
 
Please Initial: Landlord _____ Tenant _____

Page 8

--------------------------------------------------------------------------------


 
Assignments & Subleases: 24. Tenant expressly covenants that it shall not
assign, mortgage or encumber this Lease, nor sublet or underlet, or suffer or
permit the demised premises or any part thereof to be used by others, without
the prior written consent of Landlord in each instance. Transfer of the majority
of the stock of a corporate Tenant or the majority partnership interest of a
partnership Tenant or the majority interest of any other Tenant entity shall be
deemed an assignment. If Tenant desires to assign this Lease or sublet all or a
portion of the demised premises, Tenant shall first notify Landlord in writing
of its intention, and such notice shall include the amount of consideration paid
for the assignment and/or sublease, the rents to be paid with respect to a
sublease, the name of the proposed assignee or subtenant, together with its full
address and a description of its proposed use (but nothing contained herein
shall permit, nor obligate Landlord to permit, a use other than the use
permitted by Article 1 of this Lease, it being understood that any change in use
shall be subject to Landlord’s consent, which Tenant agrees may, notwithstanding
anything contained herein to the contrary, be unreasonably withheld). Tenant
shall include with such notification such financial information as may be
available concerning the proposed assignee or subtenant, including, without
limitation, current updated financial statements (which financial information
shall be supplemented on demand if required by Landlord). If this Lease be
assigned, or if the demised premises or any part thereof be sublet or occupied
by anybody other than Tenant, Landlord may, after default by Tenant, collect
rent from the assignee, subtenant or occupant, and apply the net amount
collected to the rent herein reserved, but no such assignment, subletting,
occupancy or collection shall be deemed an acceptance of the assignee, subtenant
or occupant as tenant, or a waiver or release of Tenant from the further
performance by Tenant of covenants on the part of Tenant herein contained. The
consent by Landlord to an assignment or subletting shall not be construed to
relieve Tenant from obtaining the express consent in writing of Landlord to any
further assignment or subletting. Tenant shall pay Landlord, promptly upon
demand therefor, for all reasonable costs and expenses (including, but not
limited to, reasonable attorneys’ fees and disbursements) incurred by Landlord
in connection with any assignment, transfer of interest or subletting (whether
or not Landlord consents thereto) as additional rent hereunder. If this Lease is
assigned or all or any portion of the demised premises is sublet, the
obligations of Tenant and any guarantor of this Lease or any guarantor of the
obligations of Tenant under this Lease as a primary obligor shall be unaffected
and shall remain in full force and effect. No assignment, sublease or transfer
of interest shall be effective unless and until the assignee, transferee or
subtenant shall execute, acknowledge and deliver to Landlord a recordable
agreement, in form and substance satisfactory to Landlord and counsel for
Landlord, whereby the assignee, transferee or subtenant shall assume for the
benefit of Landlord the obligations and performance of this Lease and agree to
be personally bound by all of the covenants, agreements, terms, provisions and
conditions hereof on the part of Tenant to be performed or observed, and whereby
Tenant (and all guarantors of this Lease or of the Tenant’s obligations
hereunder) covenants and agrees to remain liable as a primary obligor for the
due performance of all of the covenants, agreements, terms, provisions and
conditions of this Lease on the part of Tenant to be performed or observed,
including, without limitation Article 1 hereof. Notwithstanding anything
contained in this Lease to the contrary, in the event that it shall be found by
a court of competent jurisdiction that Landlord was unreasonable in withholding
its consent to the assignment of this Lease or the subletting of all or any
portion of the demised premises, Tenant’s sole remedy shall be limited to
specific performance and Tenant shall not be entitled to damages or any other
affirmative relief or remedy as a result thereof. In the event of a leveraged
buy-out or other take-over of Tenant, Landlord’s consent to an assignment of
this Lease or subletting of the demised premises to the successor entity shall
not be deemed to have been unreasonably withheld if said successor entity shall
not have a net worth (in the event of a corporate entity, on a market value
basis) as certified to by a certified public accountant at least equal to the
net worth of Tenant upon the date of execution of this Lease. Every sublease of
the demised premises, in whole or in part, shall be subject and subordinate to
this Lease.
 
Tenant shall promptly pay to Landlord, as additional rent hereunder, all
consideration paid for all assignments of this Lease and all rent or additional
rent or sum which Tenant shall receive from or on behalf of any assignee(s) or
subtenant(s) or any occupant by, through or under Tenant, which is in excess of
the rent and additional rent payable by Tenant in accordance with the provisions
of this Lease (or in the event of a subletting of less than the whole of the
demised premises, the rent and additional rent allocable to that portion of the
demised premises affected by such sublease).
 
In no event shall an assignee or sublessee be any of the following: a
prospective tenant (or its designee) who is discussing or has discussed in the
last six (6) months with Landlord (or Landlord’s agent) its need for space in
the Building; a current tenant, subtenant or occupant of space in the Building
or any other building owned by Landlord or an entity under common control with
Landlord or a subsidiary, affiliate, parent, or successor thereof; any party not
financially responsible or unable to adequately evidence financial
responsibility to Landlord’s reasonable satisfaction; any party that will be
engaged in a business or use that will require services from Landlord, or place
demands on facilities in the Building of a different nature or to a greater
extent than Landlord was required to afford before under this Lease, that is
likely to adversely affect (or increase burdens on) any operation of Landlord or
any tenant or occupant of the Building, breach this Lease or violate a
restrictive covenant of Landlord, contravene any provision of a mortgage, net
lease or any other agreement of Landlord’s; any party with whom Landlord has
been involved in litigation; any party that is a domestic or foreign
governmental entity; and/or any party who may claim diplomatic immunity.
 
Anything contained in this Lease to the contrary notwithstanding, within thirty
(30) days after Landlord’s receipt of all information required by Landlord under
this Article with respect to a proposed assignment or subletting, Landlord may
give notice electing to terminate this Lease effective as of the last day of the
month occurring sixty (60) days after such notice of termination is given;
provided, however, that for the purposes of this paragraph only, Landlord may
not terminate this Lease under this paragraph with respect to a proposed license
of an individual office or desk within the demised premises to a person who is,
or an entity which is, in the same business as Tenant, so long as the sum of the
rentable square footage of the space licensed plus the rentable square footage
of all other space licensed in the demised premises does not exceed ten (10%)
percent of the total rentable square footage of the demised premises at the time
of the proposed license and so long as Tenant retains direct control and
supervision of such licensee. If Landlord shall give its termination notice as
provided in this paragraph, the Term shall end on the effective date of
termination as if such date had been the original Expiration Date hereof;
provided, however, that Tenant may nullify such termination of this Lease under
this Article 24 by providing written notice to Landlord within ten (10) business
days following the date of Landlord’s termination notice and upon the giving of
such nullification notice the proposed assignment or sublease and the
termination notice shall each be deemed null and void and this Lease shall
continue in full force and effect as if such assignment or sublease request and
termination notice were never given.
 
Subordination: 25. This Lease is subject and subordinate to all ground or
underlying leases and to all mortgages which may now or hereafter affect such
leases or the Real Property and to all renewals, modifications, consolidations,
replacements and extensions of any such underlying leases and mortgages. This
clause shall be self-operative and no further instrument of subordination shall
be required by any ground or underlying lessor or by any mortgagee. In
confirmation of such subordination, Tenant shall from time to time execute
promptly any certificate or agreement that Landlord may request. Tenant agrees
that if any holder of a superior lien succeeds to Landlord’s interest in the
demised premises, Tenant will pay to such holder all rents subsequently payable
under this Lease. Further, Tenant agrees that in the event of the enforcement by
the holder of a superior lien of the remedies provided for by law or by such
superior lien, Tenant will, upon request of any person or party succeeding to
the interest of Landlord as a result of such enforcement, automatically (at the
option of such holder) become the tenant of and attorn to such successor in
interest without change in the terms or provisions of this Lease. Such successor
in interest will not be bound by: any payment of rent or additional rent paid
more than one month in advance; any amendment or modification of this Lease made
without the written consent of such successor in interest; any claim against
Landlord arising prior to the date on which such successor in interest succeeded
to Landlord’s interest, including, without limitation, any claim for equitable
or legal relief against such successor in interest for Landlord’s failure or
inability to complete construction required to be done by Landlord under this
Lease; and any security deposit required hereunder, unless said sums have
actually been received by such successor in interest as security for Tenant’s
performance of this Lease.
 
Please Initial: Landlord _____ Tenant _____

Page 9

--------------------------------------------------------------------------------


 
Estoppel Certificate: 26. Tenant, at any time and from time to time, upon at
least ten (10) days prior notice by Landlord, shall execute, acknowledge and
deliver to Landlord, and/or to any other person, firm or corporation specified
by Landlord, a statement certifying (i) that this Lease is unmodified and in
full force and effect (or, if there have been modifications, that this Lease is
in full force and effect as modified and stating the modifications), (ii) the
dates to which the rent and additional rent have been paid, (iii) whether or not
there exists a default by Landlord or Tenant under this Lease, and, if so,
specifying each such default, and (iv) any other matters reasonably requested.
 
Bankruptcy: 27. Anything elsewhere in this Lease to the contrary
notwithstanding, this Lease may be cancelled by Landlord by sending a written
notice to Tenant within a reasonable time after the happening of any one or more
of the following events: (1) the commencement of a case in bankruptcy or under
the laws of any state naming Tenant or a guarantor of Tenant’s obligations under
this Lease or any other party who is primarily liable for Tenant’s obligations
under this Lease, as the debtor; or (2) the making by Tenant or a guarantor of
Tenant’s obligations under this Lease or any other party who is primarily liable
for Tenant’s obligations under this Lease of an assignment or any other
arrangement for the benefit of creditors under any state statute. Neither Tenant
nor any person claiming through or under Tenant, or by reason of any statute or
order of court, shall thereafter be entitled to possession of the premises
demised, but shall forthwith quit and surrender the demised premises. If this
Lease shall be assigned in accordance with its terms, the provisions of this
Article shall be applicable to the party then owning Tenant’s interest in this
Lease. It is stipulated and agreed that if this Lease is terminated pursuant to
this Article, Landlord shall, notwithstanding any other provisions of this Lease
to the contrary, be entitled to recover from Tenant, as and for liquidated
damages, an amount equal to the difference between the rent reserved hereunder
for the unexpired portion of the term demised and the fair and reasonable rental
value of the demised premises for the same period. In the computation of such
damages the difference between any installment of rent becoming due hereunder
after the date of termination and the fair and reasonable rental value of the
demised premises for the period for which such installment was payable shall be
discounted to the date of termination at the rate of four percent (4%) per
annum. If the demised premises or any part thereof be relet by Landlord for the
unexpired term of said lease, or any part thereof, before presentation of proof
of such liquidated damages to any court, commission or tribunal, the amount of
rent reserved upon such reletting shall be deemed to be the fair and reasonable
rental value of the part or the whole of the demised premises so re-let during
the term of the re-letting. Nothing herein contained shall limit or prejudice
the right of the Landlord to prove and/or obtain as liquidated damages by reason
of such termination, an amount equal to the maximum allowed by any statute or
rule of law in effect at the time when such damages are to be proved; whether or
not such amount be greater, equal to, or less than the amount of the difference
referred to above. Without limiting any of the provisions hereof, if pursuant to
the U.S. Bankruptcy Code, as the same may be amended, Tenant is permitted to
assign this Lease in disregard of the restrictions contained in Article 24 or
any other provisions of this Lease, Tenant agrees that adequate assurance of
future performance by the assignee permitted under such code shall mean, in
addition to all of the other requirements of the code, the payment to Landlord
of all rent, additional rent and other amounts then due and payable under this
Lease, the curing of all defaults by Tenant under this Lease and the deposit of
cash security with Landlord in an amount equal to the sum of one (1) year’s
annual base rent payable hereunder at the then current rate plus an amount equal
to all additional rent payable under the provisions of this Lease for the
calendar year preceding the year in which such assignment is intended to become
effective, which deposit shall be held by Landlord, without interest, for the
balance of the term of this Lease as security for the full and faithful
performance of all of the obligations under this Lease on the part of Tenant yet
to be performed. If Tenant receives or is to receive any valuable consideration
for such an assignment of this Lease, such consideration, after deducting
therefrom (A) the brokerage commissions, if any, and other expenses reasonably
incurred by Tenant for such assignment and (B) any portion of such consideration
reasonably designated by the assignee as paid for the purchase of Tenant’s
property in the demised premises, shall be and become the sole and exclusive
property of Landlord and shall be paid over to Landlord directly by such
assignee. In addition, adequate assurance shall mean that any such assignee of
this Lease shall have a net worth, exclusive of good will, equal to at least
fifteen (15) times the aggregate of all of the annual base rent payable
hereunder during the term of this Lease, plus all additional rent for the
preceding calendar year as aforesaid.
 
Default, Remedies of Landlord, Fees and Waiver of Redemption: 28. If (a) Tenant
shall default in the observance of any of the provisions, covenants and
conditions of this Lease (other than a default for the payment of rent or
additional rent); or if Tenant shall fail to occupy the demised premises and
open for business at the commencement of the term of this Lease, as above
provided; or if the demised premises shall be abandoned, deserted or vacated; or
if Tenant shall sublet the demised premises or assign this Lease, except as
herein provided; or if Tenant shall be in default under any other obligations of
Tenant to Landlord of any nature whatsoever, including in connection with any
other lease between Tenant and any of the Landlords or between Tenant and any
entity in which any partner of Landlord holds an interest; or if this Lease be
rejected under §365 of Title 11 of the U.S. Bankruptcy Code); or if any
execution or attachment shall be issued against Tenant or any of Tenant’s
property whereupon the demised premises shall be taken or occupied by someone
other than Tenant; or if Tenant shall have failed, after five (5) days written
notice, to redeposit with Landlord any portion of the security deposited
hereunder which Landlord has applied to the payment of any rent and additional
rent due and payable hereunder; THEN, in any of the foregoing events, if such
default shall continue for more than ten (10) days after written notice of such
default or if said default or omission complained of shall be of a nature that
the same cannot be completely cured or remedied within said ten (10) day period,
and if Tenant shall not have diligently commenced to cure such default within
such ten (10) day period, and shall not thereafter with reasonable diligence and
in good faith, proceed to remedy or cure such default; or (b) if Tenant shall
default in the payment of annual base rent or any item(s) of additional rent or
other monies due hereunder, or any part of same, and any such default shall
continue for more than three (3) days after written notice of such default; or
(c) if twice in any twelve (12) month period Tenant shall have defaulted under
its lease obligations, monetary or otherwise, and Landlord shall have commenced
a summary proceeding to dispossess Tenant in each such instance (notwithstanding
that such defaults may have been cured after the commencement of such summary
proceeding, and then Tenant defaults a third time within such twelve (12) month
period; THEN, in the event of (a), (b) or (c) above, Landlord may give Tenant a
written five (5) day notice of termination of this Lease and, upon the
expiration of said five (5) days, this Lease and the term thereunder shall end
and expire as fully and completely as if the expiration of such five (5) day
period were the day herein definitely fixed for the end and expiration of this
Lease and the term hereof, and Tenant shall immediately quit and surrender the
demised premises to Landlord, but Tenant shall remain liable as hereinafter
provided. If said five (5) day notice of termination shall have been given, and
the term shall have expired as aforesaid, then Landlord may, without notice,
re-enter the demised premises either by force or otherwise, and dispossess
Tenant and all occupants of the demised premises by summary proceedings or
otherwise and remove their effects and property and hold the demised premises as
if this Lease had not been made; Tenant hereby waiving the service of notice of
intention to re-enter or to institute legal proceedings to that end.
 
In case of any default, event, re-entry, expiration, termination and/or
dispossession by summary proceedings, or otherwise, Tenant shall, nevertheless,
remain and continue liable to Landlord in a sum equal to all annual base rent
and additional rent herein reserved for the balance of the term of this Lease as
the same may become due and payable pursuant to the provisions of this Lease as
if it were not terminated. Landlord may repair or alter the demised premises in
such manner as to Landlord may seem necessary or advisable, and/or let or re-let
the demised premises and any and all parts thereof for the whole or any part of
the remainder of the original term hereof or for a longer period, in Landlord’s
name, or as the agent of Tenant, and, out of any rent so collected or received,
Landlord shall, first, pay to itself, the expense and cost of retaking,
repossessing, repairing and/or altering the demised premises, and the expense of
removing all persons and property therefrom, second, pay to itself, any cost or
expense sustained in securing any new tenant or tenants, and third, pay to
itself, any balance remaining on account of the liability of Tenant to Landlord
for the sum equal to the annual base rent and additional rent reserved herein
and unpaid by Tenant for the remainder of the term herein demised. The failure
of Landlord to re-let the demised premises or any part or parts thereof shall
not release or affect Tenant’s liability for damages. Any entry or re-entry by
Landlord, whether had or taken under summary proceedings or otherwise, shall not
absolve or discharge Tenant from liability hereunder. Should any rent so
collected by Landlord after the payment aforesaid be insufficient fully to pay
to Landlord a sum equal to all annual base rent and additional rent herein
reserved, the balance or deficiency shall be paid by Tenant on the rent days
herein specified; that is, upon each of such rent days Tenant shall pay to
Landlord the amount of the deficiency then existing and Tenant shall be and
remain liable for any such deficiency, and the right of Landlord to recover from
Tenant the amount thereof, or a sum equal to the amount of all annual base rent
and additional rent herein reserved if there shall be no re-letting, shall
survive the issuance of any dispossessory warrant or other termination hereof.
Tenant hereby expressly waives service of any notice of intention to re-enter
subsequent to the giving of the aforesaid notices. Tenant hereby expressly
waives any and all right to recover or regain possession of the demised premises
or to reinstate or to redeem this tenancy or this Lease as is permitted or
provided by or under any statute, law, or decision now or hereafter in force and
effect. Tenant also waives the provisions of any law now or hereafter in effect
relating to notice and delay in levy of execution in case of an eviction or
dispossess of a tenant for non-payment of rent. Tenant shall reimburse Landlord,
within five (5) days following written demand, for any counsel fees or
collection charges incurred or expended by Landlord by reason of Tenant’s
default in the performance of any provision, covenant, or condition of this
Lease and any such amounts, at the option of Landlord, may be recovered in the
same action or proceeding forming the basis of the default or in another action
or proceeding.
 
Please Initial: Landlord _____ Tenant _____

Page 10

--------------------------------------------------------------------------------


 
Notwithstanding any other remedy provided for hereunder and without the
requirement of notice, except as provided in this article, if Tenant shall not
comply with any of its obligations hereunder, Landlord shall have the right, at
Landlord’s sole option, at any time in the event of an emergency and otherwise
after three (3) days notice to Tenant, to cure such breach at Tenant’s expense.
Tenant shall reimburse Landlord, within three (3) days following demand, as
additional rent, for all costs and expenses incurred by Landlord in curing such
breach, together with interest computed thereon at the maximum rate permitted by
law. Notwithstanding anything contained in this Lease, if Tenant fails to pay
any monetary items due hereunder on the date the same are due and payable, a
late charge of four ($.04) cents for each ONE ($1.00) DOLLAR so overdue shall
become immediately due and payable to the Landlord as damages in compensation
for the additional administrative, bookkeeping and collection expenses incurred
by Landlord by reason of such failure to make prompt payment and the same shall
be considered as additional rent hereunder payable together with the next
installment of monthly rent. In addition, all such unpaid monetary items shall
bear interest at the maximum rate permitted by law from the date such monies
were due and payable until the date on which Landlord shall receive payment.
Notwithstanding anything contained in this Lease, if Tenant fails to pay any
monetary items due hereunder on the date the same are due and payable and a
default notice is sent by Landlord, Tenant shall pay Landlord $500.00 as
additional rent to compensate Landlord for charges incurred by Landlord relating
to issuing a default notice and the same shall be payable together with the next
installment of monthly base rent.
 
The rights and remedies whether herein or elsewhere provided in this Lease shall
be cumulative and the exercise of any one right or remedy shall not preclude the
exercise of or act as a waiver of any other right or remedy of Landlord
hereunder, or which may be existing at law, or in equity, by statute or
otherwise. Tenant hereby expressly waives any and all rights of redemption
granted by or under any present or future laws.
 
No Waiver: 29. The failure of Landlord to seek redress for violation of, or to
insist upon the strict performance of, any covenant or condition of this Lease,
or of any of the rules and regulations, set forth or hereafter adopted by
Landlord, shall not prevent a subsequent act, which would have originally
constituted a violation, from having all the force and effect of an original
violation. The receipt by Landlord of rent with knowledge of the breach of any
covenant of this Lease shall not be deemed a waiver of such breach, and no
provision of this Lease shall be deemed to have been waived by Landlord unless
such waiver be in writing signed by Landlord. No payment by Tenant, or receipt
by Landlord, of a lesser amount than the monthly rent herein stipulated shall be
deemed to be other than on account of the earliest stipulated rent, nor shall
any endorsement or statement of any check or any letter accompanying any check
or payment as rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such rent or pursue any other remedy in this Lease provided. All
checks tendered to Landlord as and for the rent of the demised premises shall be
deemed payments for the account of Tenant. Landlord may apply such payment to
any sums then due and payable by Tenant to Landlord as Landlord shall determine
in its sole discretion. Acceptance by Landlord of rent from anyone other than
Tenant shall not be deemed to operate as an attornment to Landlord by the payor
of such rent, or as a consent by Landlord to an assignment or subletting by
Tenant of the demised premises to such payor, or as a modification of the
provisions of this Lease. No act or thing done by Landlord or Landlord’s agents
during the term hereby demised shall be deemed an acceptance of a surrender of
said premises, and no agreement to accept such surrender shall be valid unless
in writing signed by Landlord. No employee of Landlord or Landlord’s agent shall
have any power to accept the keys of said premises prior to the termination of
this Lease, and the delivery of keys to any such agent or employee shall not
operate as a termination of this Lease or a surrender of the demised premises.
 
Landlord’s Defaults: 30. If Landlord defaults in any of its obligations under
this Lease, Tenant shall give Landlord written notice of such default and
Landlord shall have thirty (30) days following receipt of such notice to cure
such default or, if such default cannot reasonably be cured within a thirty (30)
day period, Landlord shall commence the cure of such default within thirty (30)
days following receipt of such notice and thereafter shall proceed diligently to
cure such alleged default. Tenant shall send a duplicate notice to any holder of
a mortgage or other superior lien on the Building or this Lease of which Tenant
has been notified in writing, and any such holder shall have the right to cure
such alleged default within the same time period. Notwithstanding anything to
the contrary contained herein, in no event shall Landlord be liable to Tenant
for any consequential, indirect, special, exemplary or punitive damages.
 
Consents and Approvals: 31. If Tenant shall request Landlord’s consent or
approval and Landlord shall fail or refuse to give such consent or approval,
Tenant shall not be entitled to any damages for any withholding by Landlord of
its consent or approval, it being agreed that Tenant’s sole remedy shall be an
action for specific performance or an injunction, and that such remedy shall be
available only in those cases where Landlord has expressly agreed in writing not
to unreasonably withhold its consent or approval or where as a matter of law
Landlord may not unreasonably withhold its consent or approval.
 
Inability to Perform: 32. Except as otherwise provided herein, this Lease and
the obligation of Tenant to pay rent hereunder and perform all of the other
covenants and agreements hereunder on the part of Tenant to be performed shall
in no wise be affected, impaired or excused because Landlord is unable to
fulfill any of its obligations under this Lease or to supply or is delayed in
supplying any service expressly or impliedly to be supplied or is unable to
make, or is delayed in making any repair, additions, alterations or decorations
or is unable to supply or is delayed in supplying any equipment or fixtures, if,
in any such case, Landlord is prevented or delayed from so doing by reason of
strike or labor troubles or any cause whatsoever beyond Landlord’s reasonable
control, including, but not limited to, government pre-emption in connection
with a national emergency or by reason of any Legal Requirements or by reason of
the conditions of supply and demand which have been or are affected by war or
other emergency. If there shall be a delay in the construction, repair or
restoration of the demised premises or the Building or any portion thereof
caused by strike, riots, acts of God, shortages of labor or materials, national
emergency, governmental restrictions, laws or regulations, the act of, or
failure to act by, Tenant, or for any other cause or causes beyond Landlord’s
control, at Landlord’s option such delay shall not be a violation of this Lease,
and the time periods set forth in this Lease for any such work shall at
Landlord’s option be extended for a period of time equal to the period of delay.
 
Waiver of Trial by Jury: 33. It is mutually agreed by and between Landlord and
Tenant that the respective parties hereto shall, and they hereby do, waive trial
by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other (except for personal injury or property damage)
on any matters whatsoever arising out of or in any way connected with this
Lease, the relationship of the parties as landlord and tenant, Tenant’s use of
or occupancy of the demised premises, and any emergency statutory or any other
statutory remedy. It is further mutually agreed that if Landlord commences any
proceeding or action for possession, including a summary proceeding for
possession of the demised premises, Tenant will not interpose any counterclaim,
of whatever nature or description, in any such proceeding, except for statutory
mandatory counterclaims.
 
Please Initial: Landlord _____ Tenant _____

Page 11

--------------------------------------------------------------------------------


 
End of Term: 34. Upon the expiration or other termination of the term of this
Lease, Tenant shall quit and surrender to Landlord the demised premises vacant,
“broom-clean”, in good order and condition, ordinary wear and damages which
Tenant is not required to repair as provided elsewhere in this Lease excepted,
and Tenant shall deliver to Landlord all keys required for access to the demised
premises and the Building (including, without limitation, all keys provided to
Tenant for access to the entrance, elevator, bathrooms and other Building common
areas), disable and remove all security systems covering the demised premises
and remove all of its property from the demised premises as required and as
permitted by this Lease. Tenant shall assign to Landlord all warranties that are
in effect at the end of the term of this Lease for all alterations, property and
equipment which remain in the demised premises, with Landlord’s consent, after
Tenant has surrendered possession thereof to Landlord. Tenant’s obligation to
observe or perform this covenant shall survive the expiration or other
termination of this Lease. Tenant acknowledges that it must surrender possession
of the demised premises to Landlord at the expiration or sooner termination of
the term of this Lease; time being of the essence with respect to Tenant’s
obligation to do so. If, however, Tenant remains in possession of the demised
premises at the expiration or earlier termination of the term hereof, Tenant, at
Landlord’s option, shall be deemed to be occupying the demised premises as a
tenant from month to month, at a monthly rental equal to twice the sum of (a)
the monthly installment of the annual base rent payable during the last month of
the term hereof plus (b) all additional rent due hereunder. Acceptance by
Landlord of rent after the expiration or earlier termination of the Term hereof
shall not constitute a consent to a month-to-month tenancy or result in a
renewal. In the event of such holdover, Tenant’s occupancy of the demised
premises, except as aforesaid, shall be subject to all other conditions,
provisions and obligations of this Lease, but only insofar as the same are
applicable to a month to month tenancy. Such month to month tenancy shall be
terminable by Landlord upon one (1) month’s notice to Tenant, and if Landlord
shall give such notice, Tenant shall quit and surrender the demised premises to
Landlord as provided in this article. In the event that (a) Tenant shall remain
in possession of the demised premises at the expiration or earlier termination
of the Term hereof and Landlord shall not have elected to deem Tenant to be
occupying the demised premises as a tenant from month-to-month or (b) Landlord
shall terminate any month-to-month tenancy of the demised premises and Tenant
shall fail to quit and surrender the demised premises to Landlord upon the
termination date as provided in this article, then, in either such event, Tenant
shall be liable to Landlord for all losses, damages, claims, costs and/or
expenses incurred by Landlord by reason of Tenant’s failure to deliver timely
possession of the demised premises to Landlord, including, without limitation,
any consequential and incidental damages so incurred by Landlord, including,
without limitation, all legal fees and court costs incurred by Landlord and all
losses, damages, claims, costs and/or expenses incurred in connection with or
arising from the inability of Landlord to lease and deliver possession of the
demised premises, or any portion thereof, to any third party and/or the
termination or cancellation of any lease of the demised premises, or any portion
thereof to any third party.
 
Quiet Enjoyment: 35. So long as Tenant timely pays all annual base rent and
additional rent due hereunder and performs all of Tenant’s other obligations
hereunder within the time periods permitted under this Lease, Tenant shall
peaceably and quietly hold and enjoy the demised premises during the term
without hindrance or ejection by Landlord or any person lawfully claiming
through or under Landlord, subject, nevertheless, to the provisions of this
Lease.
 
Notices: 36. Except as otherwise in this Lease provided, all notices to be given
pursuant to this Lease shall be in writing and sent by prepaid certified or
registered U.S. mail, return receipt requested, or by a recognized overnight
courier service which requires acknowledgment of receipt of delivery from
addressee, to the address of the parties below specified or at such other
address as may be given by written notice in the manner prescribed in this
paragraph or, if to Tenant, by personal delivery to the demised premises. Notice
shall be deemed to be given upon delivery to the U.S. Postal Service or
recognized overnight courier service or if personal delivery, to the demised
premises. Landlord’s address for notice shall be the address first set forth
above for Landlord. Tenant’s address for notices given prior to the Commencement
Date shall be the address first set forth above for Tenant. Tenant’s address for
notices given on or subsequent to the Commencement Date shall be the address of
the demised premises. Tenant covenants and agrees to give any mortgagee and/or
ground lessor of the Building and/or Real Property notice of any default of
Landlord under this Lease and the right to cure any default of Landlord within
such reasonable period of time as may be required by such mortgagee and/or
ground lessor. Notwithstanding the foregoing, rent bills, invoices and
statements may be sent by ordinary mail or personal delivery. Landlord’s leasing
and/or managing agent and/or counsel may each give statements, invoices, notices
and/or other communication on behalf of Landlord and any such statements,
invoices, notices and/or communications shall be deemed to have been given by
Landlord.
 
Captions & Counterparts: 37. The Captions are inserted only as a matter of
convenience and for reference, and in no way define, limit or describe the scope
of this Lease nor the intent of any provision thereof. This Lease may be
executed in any number of counterparts, each of which shall be an original, but
which together shall constitute one and the same instrument.
 
Definitions, Successors & Assigns: 38. The words “re-enter” and “re-entry” as
used in this Lease are not restricted to their technical legal meaning. The term
“rent” includes the annual base rent, the annual rental rate whether so
expressed or expressed in monthly installments, and additional rent payable
hereunder. All provisions herein contained shall bind and inure to the benefit
of the respective parties hereto, their heirs, personal representatives,
successors and assigns, as the case may be. In the event Landlord or any
successor-lessor (owner) of the demised premises shall convey or otherwise
dispose of the demised premises and/or the Building and/or the Real Property,
all liabilities and obligations of Landlord or such successor-lessor (owner), as
Landlord under this Lease shall terminate upon such conveyance or disposal and
written notice thereof to Tenant. If Landlord, or any successor in interest to
Landlord, shall be an individual, joint venture, executor, estate, personal
representative, conservator, tenancy-in-common, trustee, trust, limited
liability company, limited liability partnership, partnership, general or
limited, firm or corporation, there shall be no personal liability on the part
of such individual or on the part of any members of such joint venture,
tenancy-in-common, trustee, trust, company, partnership, firm or corporation, or
its shareholders, members, managers, officers or directors, or on the part of
such joint venture, estate, tenancy-in-common, trustee, trust, company,
partnership, firm or corporation as to any of the provisions, covenants or
conditions of this Lease. Tenant hereby acknowledges that it shall look solely
to the real property interest of Landlord in the Building for the satisfaction
or assertion of any claims, rights and remedies of Tenant against Landlord, in
the event of breach by Landlord of any of the provisions, covenants or
conditions of this Lease.
 
Entire Agreement: 39. This Lease contains the entire and only agreement between
the parties concerning the demised premises. No prior oral or written statements
or representation, if any, of any party hereto or any representative of a party
hereto, not contained in this instrument, shall have any force or effect. This
Lease shall not be modified in any way, except by a writing executed by Landlord
and Tenant. No oral agreement or representations shall be deemed to constitute a
lease other than this agreement. This agreement shall not be binding unless and
until it shall have been executed and delivered by Landlord and Tenant. The
submission of this Lease to Tenant prior to its execution by Landlord shall not
be an offer to lease.
 
Memorandum of Lease: 40. Tenant shall not record this Lease or any memorandum of
this Lease without Landlord’s prior written consent. The parties hereto agree
that if a memorandum shall be recorded with respect to this Lease, then (i) such
memorandum shall contain those provisions of this Lease as shall be mutually
desired in the reasonable discretion of counsel for the parties hereto, provided
that in no event shall such memorandum contain any provisions relevant to the
base rent and/or additional rent payable under this Lease, and (ii) Tenant
shall, upon Landlord’s request, execute and deliver to Landlord any and all
documentation necessary to release such memorandum from record upon the
expiration or sooner termination of the term of this Lease (and Tenant’s
obligation to execute and deliver such a release shall survive the expiration or
sooner termination of this Lease).
 
Federal Tax Identification Number: 41. Tenant hereby agrees that it shall
provide to Landlord Tenant’s social security number or, if Tenant is or becomes
an entity, Tenant’s federal employer identification number, within three (3)
days following Landlord’s request therefor. Tenant hereby represents and
warrants to Landlord that Tenant’s federal employer tax identification number is
11-3409392.
 
Please Initial: Landlord _____ Tenant _____

Page 12

--------------------------------------------------------------------------------


 
Directory: 42. Landlord shall upon Tenant’s request, post on the Building’s
directory (the “Directory”) Tenant’s name and a maximum of six (6) individuals’
names who are officers or employees of Tenant. If Landlord shall list any
individual or entity name other than that of Tenant, such listing shall neither
grant such party any right or interest in this Lease and/or the demised
premises, nor constitute Landlord’s consent to an assignment or sublease to, or
occupancy by, such party. Such listing may be terminated by Landlord at any time
in Landlord’s reasonable judgment, without prior notice, and Landlord may charge
Tenant a reasonable charge for any changes in listings requested by Tenant.
 
See rider and exhibits attached hereto and hereby made a part hereof.


In Witness Whereof, Landlord and Tenant have respectively signed and sealed this
Lease as of the day and year first above written.

       
WASHINGTON GROUP L.L.C.
  By: DW Associates, L.P., as managing member  
   
   
  By:    

--------------------------------------------------------------------------------

        30 MAIN LLC   By: DW Associates, L.P., as managing member  
   
   
  By:    

--------------------------------------------------------------------------------

(collectively Landlord)  

      Witness for Tenant:  
FUTURE NOW, INC., a Delaware corporation, doing business in the State of New
York as Future Now Group
 
   
   
  By:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

(Tenant)  

 
ACKNOWLEDGEMENT
 
STATE OF NEW YORK
SS.:
COUNTY OF


On the ________ day of October in the year 2007, before me, the undersigned, a
Notary Public in and for said State, personally appeared
________________________ , personally known to me or proved to me on the basis
of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

               

--------------------------------------------------------------------------------

NOTARY PUBLIC


Please Initial: Landlord _____ Tenant _____

Page 13

--------------------------------------------------------------------------------



LEASE FORM INDEX

Clause
 
Page
Additional Covenants
 
6
Alterations
 
3
As Is
 
2
Assignments & Subleases
 
9
Bankruptcy
 
10
Base Rent
 
1
Building Alterations
 
6
Building Services
 
2
Captions & Counterparts
 
12
Casualty
 
7
Consents and Approvals
 
11
Definitions, Successors & Assigns
 
12
Demolition
 
8
Directory
 
13
Electricity
 
2
Eminent Domain
 
8
End of Term
 
12
Entire Agreement
 
12
Estoppel Certificate
 
10
Excavation Shoring
 
6
Failure to Give Possession
 
3
Federal Tax Identification Number
 
12
Garbage
 
6
Inability to Perform
 
11
Landlord’s Access to Demised Premises
 
4
Landlord’s Defaults
 
11
Laws, Compliance With
 
5
Memorandum of Lease
 
12
No Waiver
 
11
Notices
 
12
Partial Surrender
 
8
Quiet Enjoyment
 
12
Real Estate Taxes
 
2
Relocation
 
8
Repairs
 
4
Rules and Regulations
 
6
Security Deposit
 
2
Signs
 
5
Subordination
 
9
Tenant Defaults
 
10
Tenant’s Insurance
 
7
Use
 
1
Utilities & Other Services
 
2
Waiver of Trial by Jury
 
11

 
Please Initial: Landlord _____ Tenant _____

Page 14

--------------------------------------------------------------------------------




 
RIDER ATTACHED TO AND FORMING A PART OF LEASE DATED AS OF SEPTEMBER 1, 2007 BY
AND BETWEEN WASHINGTON GROUP L.L.C. AND 30 MAIN LLC (COLLECTIVELY “LANDLORD”)
AND FUTURE NOW, INC. (“TENANT”) FOR PREMISES KNOWN AS SUITE 419 IN THE BUILDING
KNOWN AS 55 WASHINGTON STREET, BROOKLYN, NY

 
In the event of any inconsistency between the provisions of this rider and the
provisions of the Lease to which this rider is attached, the provisions of this
rider shall control.
 
43.  Water Charges: If Tenant requires, uses or consumes water for any purpose
in the demised premises other than ordinary lavatory purposes (of which fact
Landlord shall be the sole judge), Landlord may install a water meter and
thereby measure Tenant’s water consumption for all purposes. Tenant shall pay
Landlord for the cost of the meter and the cost of the installation. Throughout
the duration of Tenant’s occupancy, Tenant shall keep said meter and
installation equipment in good working order and repair at Tenant’s own cost and
expense. In the event Tenant fails to maintain the meter and installation
equipment in good working order and repair (of which fact Landlord shall be the
sole judge) Landlord may cause such meter and equipment to be replaced or
repaired, and collect the cost thereof from Tenant as additional rent. Tenant
agrees to pay for water consumed as shown on said meter as and when bills are
rendered, and in the event Tenant defaults in the making of such payment,
Landlord may pay such charges and collect the same from Tenant as additional
rent. Tenant covenants and agrees to pay, as additional rent, the sewer rent,
charge or any other tax, rent or levy which now or hereafter is assessed,
imposed or a lien upon the demised premises, or the realty of which they are a
part, pursuant to any law, order or regulation made or issued in connection with
the use, consumption, maintenance or supply of water, the water system or sewage
or sewage connection or system. If the demised premises is supplied with water
through a meter which measures the water consumption of other tenants as well as
the demised premises, Tenant shall pay to Landlord, as additional rent, on the
first day of each month, that portion of the meter charges that relate to
Tenant’s use. Independently of, and in addition to, any of the remedies reserved
to Landlord hereinabove or elsewhere in this Lease, Landlord may sue for and
collect any monies to be paid by Tenant, or paid by Landlord, for any of the
reasons or purposes hereinabove set forth.
 
44. Electric Current:
 
A.  Supplementing Article 5 hereof, electricity shall be furnished to Tenant on
a “submetering” basis. Tenant shall pay Landlord (or at Landlord’s option,
Landlord’s agent) as additional rent within ten (10) days following demand made
therefor for all electricity furnished to and/or consumed in the demised
premises on a submetering basis from and after the date possession of the
demised premises is delivered to Tenant at charges, terms and rates, including,
without limitation, fuel adjustments and taxes, equal to the SC-4 rate for
Consolidated Edison plus eleven percent (11%) for transmission line loss and
other redistribution costs. If, in Landlord’s judgment, Tenant’s use shall
require more than one (1) submeter in the demised premises, Landlord shall
install additional submeter(s) in the demised premises at Tenant’s sole cost and
expense. If there is more than one submeter in the demised premises, each meter
may be computed and billed separately in accordance with the rates and terms set
forth herein. If any tax is imposed upon Landlord’s receipt from the sale or
resale of electrical energy or gas or telephone service to Tenant by any
federal, state or municipal authority, Tenant covenants and agrees that where
permitted by law, Tenant’s pro-rata share of such taxes shall be passed on to
and included in the amount charged to, and paid by Tenant to Landlord as
additional rent. If there are problems with the demised premises’ submeters
and/or the submeters cannot be used, Landlord shall promptly and diligently
perform such work as is necessary so that such submeters can be used, and the
parties agree that, at Landlord’s option, if it cannot reasonably be determined
what Tenant’s usage was while such submeters were not in use, Tenant’s annual
actual cost for electricity shall be deemed to be a sum equal to $3.00 times the
agreed rentable square foot area of the demised premises, changed in the same
percentage as any increases in the cost to Landlord for electricity for the
entire Building subsequent to January 1, 2004 because of electric rate, time of
day charges, service classification or market price changes. Tenant, shall not,
without Landlord’s prior written consent in each instance, connect any fixtures,
appliances or equipment (other than a reasonable number of table and floor
lamps, typewriters, personal computers and similar small office machines using
comparable electric current) to the Building’s electric distribution system nor
make any alteration or addition to the electrical system of the demised
premises. Should Landlord grant such consent, all additional risers or other
equipment required therefor shall be provided by Landlord upon notice to Tenant,
and all reasonable and out-of-pocket cost and expenses of Landlord in connection
therewith shall be paid by Tenant as additional rent upon demand by Landlord.
 
Please Initial: Landlord _____ Tenant _____

Rider page1

--------------------------------------------------------------------------------


 
B.  Landlord reserves the right to discontinue furnishing electric current to
Tenant on a submetering basis at any time upon not less than sixty (60) days’
notice to Tenant. If Landlord elects not to furnish electric current to Tenant
on a submetering basis, Tenant shall arrange to obtain electric current directly
from the public utility company supplying electric current to the Building; and
in that event, all risers, equipment and other facilities which may be required
for Tenant to obtain electric current directly from such public utility
corporation and may already be in the Building, may be used by Tenant at no
additional charge to Tenant. If Landlord exercises its right to discontinue
furnishing electric current to Tenant, this Lease shall continue in full force
and effect and shall be unaffected thereby, except only that, from and after the
effective date of such discontinuance, Landlord shall not be obligated to
furnish electric current to Tenant on a submetering basis; however, if Tenant is
unable to obtain direct electric service by the effective date of such
discontinuance, so long as Tenant continues to make reasonable efforts to obtain
direct electric service, Landlord shall continue to provide electric service
until Tenant has obtained direct electric service. If, in Landlord’s reasonable
judgment, additional risers are required, such risers shall be installed by
Landlord at Tenant’s reasonable expense, payable in advance to Landlord upon
demand, provided same will not cause damage or injury to the Building or any
part thereof or create a hazardous condition or entail excessive alterations,
repairs or expense or unreasonably interfere with or disturb any other tenants
or occupants of the Building, and in any event, any such installation shall be
maintained by Tenant, at its expense and shall be subject to such reasonable
conditions as Landlord and/or the utility company may require. Landlord’s
election to not furnish electric current to Tenant shall not be deemed a
lessening or diminution of services within the meaning of any law, rule or
regulation now or hereafter enacted, promulgated or issued.
 
45. As Is; Landlord’s Work:  Notwithstanding anything to the contrary contained
herein, Landlord shall, at its expense, perform, or cause to be performed, all
work necessary so that a third (3rd) window air conditioning unit has been
installed in the demised premises at a location designated by Landlord (such
work is herein referred to as “Landlord’s Work”). Tenant shall perform all other
work (“Tenant’s Work”) necessary for it to use the demised premises as
contemplated in this Lease and such work shall be performed in accordance with
the Legal Requirements, at Tenant’s sole expense, pursuant to plans, drawings
and specifications therefor prepared by Tenant and submitted to, and approved by
Landlord and subject to the terms of this Lease, including, without limitation,
Article 10 hereof.
 
46. Air Conditioning: Tenant shall, at its own cost and expense, operate,
maintain, repair and replace the air-conditioning equipment (hereinafter called
the “AC System”) now or hereafter located in or servicing the demised premises.
If there is a warranty on the AC System, Landlord shall either assign such
warranty to Tenant or reasonably cooperate with Tenant so that Tenant may have
the benefit of such warranty. The electricity consumed by the AC System shall be
paid for by Tenant as set forth in the applicable provisions of Article 44
hereof. Installation of any additional air-conditioning equipment is considered
an alteration and as such shall be subject to the provisions of Article 10
hereof. If any permit or license is required for the operation of the AC System,
Tenant shall, at Tenant’s expense, obtain and maintain any such permit or
license unless Landlord elects to obtain the same on Tenant’s behalf and at
Tenant’s expense.
 
47. Cleaning/Trash Services: Tenant shall obtain and pay for cleaning services
for the demised premises at Tenant’s sole cost and expense. Tenant shall pay
Landlord $52.27 per month as additional rent hereunder on or before the 1st day
of each month during the Term hereof and during all additional periods Tenant is
in possession of the demised premises and/or in occupancy of the demised
premises for ordinary office trash collection from a location designated by
Landlord, subject to reasonable adjustment from time to time, to reflect
Landlord’s standard trash collection charges based upon the relative size of the
space occupied by a tenant.
 
48.  No Broker: Tenant warrants and represents to Landlord that Tenant has not
had any conversations, correspondence or dealings with any real estate broker,
agent or finder in connection with this Lease and/or concerning the renting or
leasing of premises located in the Building and Tenant covenants and agrees to
indemnify, defend and hold Landlord harmless on demand from and against any and
all costs, expenses or liability (including reasonable attorneys’ fees) for any
compensation, commissions, fees and charges claimed by any broker, agent or
finder in connection with this Lease and/or concerning the renting or leasing of
premises located in the Building due to conversations, correspondence or
dealings of Tenant with the claimant.
 
Please Initial: Landlord _____ Tenant _____

Rider page2

--------------------------------------------------------------------------------


 
49. ICIP/CEP/ECSP:
 
A. Tenant’s percentage share of the Building is: 0.931%. Landlord and Tenant
acknowledge that Landlord may apply for or has already applied for a certificate
of eligibility from the Department of Finance of the City of New York
determining that Landlord is eligible to apply for exemption from tax payments
for the Building pursuant to the provisions of Section 11-256 through 11-267
(the “ICIP Program”) of the Administrative Code of the City of New York and the
regulations promulgated pursuant to the ICIP Program. Any such tax exemption for
the Building is referred to as “Tax Exemption” and the period of such Tax
Exemption is referred to as the “Tax Exemption Period”. Landlord agrees that
Tenant shall not be required to (a) pay Taxes or charges which become due
because of the willful neglect or fraud by Landlord in connection with the ICIP
Program or (b) otherwise relieve or indemnify Landlord from any personal
liability arising under the ICIP Program, except where imposition of such Taxes,
charges or liability is occasioned by actions of Tenant in violation of this
Lease. Tenant agrees (i) to report to Landlord, as often as is necessary under
such regulations, the number of workers engaged in employment in the demised
premises, the nature of each worker’s employment and the residency of each
worker and to provide access to the demised premises by employees and agents of
the Department of Finance of the City of New York at all reasonable times at the
request of Landlord, (ii) that any work performed by Tenant or any person or
entity claiming through or under Tenant shall be subject to the requirements of
Executive Order No. 50 (April 25, 1980) and the Rules and Regulations
promulgated thereunder (collectively, “EO 50”) and the ICIP Program and (iii)
that Tenant will comply with and cause its general contractor, construction
manager, and all other subcontractors (collectively, the “Contractors”) to
comply with EO 50 and the ICIP Program. Tenant represents to the Landlord that,
within the seven (7) years immediately preceding the date of this Lease, Tenant
has not been adjudged by a court of competent jurisdiction to have been guilty
of (x) an act, with respect to a building, which is made a crime under the
provisions of Article 150 of the Penal Law of the State of New York or any
similar law of another state, or (y) any act made a crime or violation by the
provisions of Section 235 of the Real Property Law of the State of New York, nor
is any charge for a violation of such laws presently pending against Tenant.
Upon request of Landlord, from time to time, Tenant agrees to update said
representation when required because of the ICIP Program and regulations
thereunder. Tenant further agrees to cooperate with Landlord in compliance with
such ICIP Program and regulations to aid Landlord in obtaining and maintaining
the Tax Exemption and, if requested by Landlord, to post a notice in a
conspicuous place in the demised premises and to publish a notice in a newspaper
of general circulation in the City of New York, in such form as shall be
prescribed by the Department of Finance stating that persons having information
concerning any violation by Tenant of Section 235 of the Real Property Law or
any Section of Article 150 of the Penal Law or any similar law of another
jurisdiction may submit such information to the Department of Finance to be
considered in determining Landlord’s eligibility for benefits. Tenant
acknowledges that its obligations may be greater if Landlord fails to obtain a
Tax Exemption, and agrees that Landlord shall have no liability to Tenant nor
shall Tenant be entitled to any abatement or diminution of rent if Landlord
fails to obtain a Tax Exemption.
 
B. Landlord has applied or may hereafter apply to make the demised premises
eligible for the New York City Commercial Enhancement Program (“CEP”). If Tenant
is deemed eligible for CEP, any reduction in real property taxes on the Tenant’s
Percentage thereof will be passed through to the tenant after deducting the fee
payable in connection with the CEP application. Tenant understands that the
minimum required expenditure for any given space to be eligible for CEP is $2.50
per square foot or $25 per square foot, depending on the length and nature of
this Lease. Tenant also understands that all abatements granted under CEP are
contingent upon Landlord’s payment of real estate taxes, water or sewer charges,
and/or other lienable charges during the benefit period. Benefits will be
revoked if such charges are not paid as provided in the relevant law.
 
C. Tenant agrees to submit a complete Energy Cost Savings Program (“ECSP”)
application to the New York City Department of Business Services (“DBS”) as
directed by Landlord or Landlord’s representative. Tenant agrees to comply with
ECSP and DBS rules and regulations regarding same. This includes the submission
of all appropriate documentation required for the ECSP approval including, but
not limited to, one week of payroll information current at the time of
application submittal, disclosing the identity of all company principals, and
the like. Landlord will cooperate with Tenant’s application process as it may
pertain to the supplying of Landlord requisite information. If Tenant has an
existing lease at the time of ECSP building approval, it must submit the
completed ECSP application to DBS within ninety (90) days of such approval and
notification by Landlord.
 
D. In no event shall Landlord have any liability to Tenant if Landlord fails to
obtain the benefits, in whole or in part, of any tax abatement, credit or
exemption described in this Article or otherwise.


END OF RIDER
 
Please Initial: Landlord _____ Tenant _____

Rider page3

--------------------------------------------------------------------------------



Exhibit A - demised premises drawing
 
 
 
 
 
 
 
Please Initial: Landlord _____ Tenant _____


--------------------------------------------------------------------------------


 